    Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 1 of 65



H. R. 3295



                     One Hundred Seventh Congress
                                of the
                       United States of America
                                   AT THE SECOND SESSION

                      Begun and held at the City of Washington on Wednesday,
                       the twenty-third day of January, two thousand and two




                                                   An Act
             To establish a program to provide funds to States to replace punch card voting
               systems, to establish the Election Assistance Commission to assist in the adminis-
               tration of Federal elections and to otherwise provide assistance with the adminis-
               tration of certain Federal election laws and programs, to establish minimum
               election administration standards for States and units of local government with
               responsibility for the administration of Federal elections, and for other purposes.

                 Be it enacted by the Senate and House of Representatives of
             the United States of America in Congress assembled,
             SECTION 1. SHORT TITLE; TABLE OF CONTENTS.
                  (a) SHORT TITLE.—This Act may be cited as the ‘‘Help America
             Vote Act of 2002’’.
                  (b) TABLE OF CONTENTS.—The table of contents of this Act
             is as follows:
             Sec. 1. Short title; table of contents.
             TITLE I—PAYMENTS TO STATES FOR ELECTION ADMINISTRATION IM-
               PROVEMENTS AND REPLACEMENT OF PUNCH CARD AND LEVER VOTING
               MACHINES
             Sec. 101. Payments to States for activities to improve administration of elections.
             Sec. 102. Replacement of punch card or lever voting machines.
             Sec. 103. Guaranteed minimum payment amount.
             Sec. 104. Authorization of appropriations.
             Sec. 105. Administration of programs.
             Sec. 106. Effective date.
                                            TITLE II—COMMISSION
                               Subtitle A—Establishment and General Organization
                                    PART 1—ELECTION ASSISTANCE COMMISSION
             Sec.   201.   Establishment.
             Sec.   202.   Duties.
             Sec.   203.   Membership and appointment.
             Sec.   204.   Staff.
             Sec.   205.   Powers.
             Sec.   206.   Dissemination of information.
             Sec.   207.   Annual report.
             Sec.   208.   Requiring majority approval for actions.
             Sec.   209.   Limitation on rulemaking authority.
             Sec.   210.   Authorization of appropriations.
                PART 2—ELECTION ASSISTANCE COMMISSION STANDARDS BOARD AND BOARD OF
                                                ADVISORS
             Sec. 211. Establishment.
             Sec. 212. Duties.
             Sec. 213. Membership of Standards Board.
             Sec. 214. Membership of Board of Advisors.
             Sec. 215. Powers of Boards; no compensation for service.
             Sec. 216. Status of Boards and members for purposes of claims against Board.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 2 of 65




                                             H. R. 3295—2
                    PART 3—TECHNICAL GUIDELINES DEVELOPMENT COMMITTEE
        Sec. 221. Technical Guidelines Development Committee.
        Sec. 222. Process for adoption.
          Subtitle B—Testing, Certification, Decertification, and Recertification of Voting
                                  System Hardware and Software
        Sec. 231. Certification and testing of voting systems.
          Subtitle C—Studies and Other Activities To Promote Effective Administration of
                                           Federal Elections
        Sec. 241. Periodic studies of election administration issues.
        Sec. 242. Study, report, and recommendations on best practices for facilitating mili-
                    tary and overseas voting.
        Sec. 243. Report on human factor research.
        Sec. 244. Study and report on voters who register by mail and use of social security
                    information.
        Sec. 245. Study and report on electronic voting and the electoral process.
        Sec. 246. Study and report on free absentee ballot postage.
        Sec. 247. Consultation with Standards Board and Board of Advisors.
                                     Subtitle D—Election Assistance
                                    PART   1—REQUIREMENTS PAYMENTS
        Sec.   251.   Requirements payments.
        Sec.   252.   Allocation of funds.
        Sec.   253.   Condition for receipt of funds.
        Sec.   254.   State plan.
        Sec.   255.   Process for development and filing of plan; publication by Commission.
        Sec.   256.   Requirement for public notice and comment.
        Sec.   257.   Authorization of appropriations.
        Sec.   258.   Reports.
           PART 2—PAYMENTS TO STATES AND UNITS OF LOCAL GOVERNMENT TO ASSURE
                           ACCESS FOR INDIVIDUALS WITH DISABILITIES
        Sec. 261. Payments to States and units of local government to assure access for in-
                   dividuals with disabilities.
        Sec. 262. Amount of payment.
        Sec. 263. Requirements for eligibility.
        Sec. 264. Authorization of appropriations.
        Sec. 265. Reports.
              PART 3—GRANTS FOR RESEARCH ON VOTING TECHNOLOGY IMPROVEMENTS
        Sec. 271. Grants for research on voting technology improvements.
        Sec. 272. Report.
        Sec. 273. Authorization of appropriations.
              PART 4—PILOT PROGRAM FOR TESTING          OF   EQUIPMENT   AND   TECHNOLOGY
        Sec. 281. Pilot program.
        Sec. 282. Report.
        Sec. 283. Authorization of appropriations.
                          PART 5—PROTECTION AND ADVOCACY SYSTEMS
        Sec. 291. Payments for protection and advocacy systems.
        Sec. 292. Authorization of appropriations.
                    PART 6—NATIONAL STUDENT AND PARENT MOCK ELECTION
        Sec. 295. National Student and Parent Mock Election.
        Sec. 296. Authorization of appropriations.
         TITLE III—UNIFORM AND NONDISCRIMINATORY ELECTION TECHNOLOGY
                        AND ADMINISTRATION REQUIREMENTS
                                     Subtitle A—Requirements
        Sec. 301. Voting systems standards.
        Sec. 302. Provisional voting and voting information requirements.
        Sec. 303. Computerized statewide voter registration list requirements and require-
                   ments for voters who register by mail.
        Sec. 304. Minimum requirements.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 3 of 65




                                           H. R. 3295—3
        Sec. 305. Methods of implementation left to discretion of State.
                                  Subtitle B—Voluntary Guidance
        Sec. 311. Adoption of voluntary guidance by Commission.
        Sec. 312. Process for adoption.
                                   TITLE IV—ENFORCEMENT
        Sec. 401. Actions by the Attorney General for declaratory and injunctive relief.
        Sec. 402. Establishment of State-based administrative complaint procedures to
                   remedy grievances.
                    TITLE V—HELP AMERICA VOTE COLLEGE PROGRAM
        Sec. 501. Establishment of program.
        Sec. 502. Activities under program.
        Sec. 503. Authorization of appropriations.
                       TITLE VI—HELP AMERICA VOTE FOUNDATION
        Sec. 601. Help America Vote Foundation.
            TITLE VII—VOTING RIGHTS OF MILITARY MEMBERS AND OVERSEAS
                                             CITIZENS
        Sec. 701. Voting assistance programs.
        Sec. 702. Designation of single State office to provide information on registration
                   and absentee ballots for all voters in State.
        Sec. 703. Report on absentee ballots transmitted and received after general elec-
                   tions.
        Sec. 704. Extension of period covered by single absentee ballot application.
        Sec. 705. Additional duties of Presidential designee under Uniformed and Overseas
                   Citizens Absentee Voting Act.
        Sec. 706. Prohibition of refusal of voter registration and absentee ballot applica-
                   tions on grounds of early submission.
        Sec. 707. Other requirements to promote participation of overseas and absent uni-
                   formed services voters.
                              TITLE VIII—TRANSITION PROVISIONS
                 Subtitle A—Transfer to Commission of Functions Under Certain Laws
        Sec.   801. Federal Election Campaign Act of 1971.
        Sec.   802. National Voter Registration Act of 1993.
        Sec.   803. Transfer of property, records, and personnel.
        Sec.   804. Effective date; transition.
              Subtitle B—Coverage of Commission Under Certain Laws and Programs
        Sec. 811. Treatment of Commission personnel under certain civil service laws.
        Sec. 812. Coverage under Inspector General Act of 1978.
                            TITLE IX—MISCELLANEOUS PROVISIONS
        Sec. 901. State defined.
        Sec. 902. Audits and repayment of funds.
        Sec. 903. Clarification of ability of election officials to remove registrants from offi-
                   cial list of voters on grounds of change of residence.
        Sec. 904. Review and report on adequacy of existing electoral fraud statutes and
                   penalties.
        Sec. 905. Other criminal penalties.
        Sec. 906. No effect on other laws.

        TITLE I—PAYMENTS TO STATES FOR
          ELECTION   ADMINISTRATION   IM-
          PROVEMENTS AND REPLACEMENT OF
          PUNCH CARD AND LEVER VOTING MA-
          CHINES
        SEC. 101. PAYMENTS TO STATES FOR ACTIVITIES TO IMPROVE
                   ADMINISTRATION OF ELECTIONS.
            (a) IN GENERAL.—Not later than 45 days after the date of
        the enactment of this Act, the Administrator of General Services
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 4 of 65




                                    H. R. 3295—4

        (in this title referred to as the ‘‘Administrator’’) shall establish
        a program under which the Administrator shall make a payment
        to each State in which the chief executive officer of the State,
        or designee, in consultation and coordination with the chief State
        election official, notifies the Administrator not later than 6 months
        after the date of the enactment of this Act that the State intends
        to use the payment in accordance with this section.
             (b) USE OF PAYMENT.—
                  (1) IN GENERAL.—A State shall use the funds provided
             under a payment made under this section to carry out one
             or more of the following activities:
                       (A) Complying with the requirements under title III.
                       (B) Improving the administration of elections for Fed-
                  eral office.
                       (C) Educating voters concerning voting procedures,
                  voting rights, and voting technology.
                       (D) Training election officials, poll workers, and elec-
                  tion volunteers.
                       (E) Developing the State plan for requirements pay-
                  ments to be submitted under part 1 of subtitle D of title
                  II.
                       (F) Improving, acquiring, leasing, modifying, or
                  replacing voting systems and technology and methods for
                  casting and counting votes.
                       (G) Improving the accessibility and quantity of polling
                  places, including providing physical access for individuals
                  with disabilities, providing nonvisual access for individuals
                  with visual impairments, and providing assistance to
                  Native Americans, Alaska Native citizens, and to individ-
                  uals with limited proficiency in the English language.
                       (H) Establishing toll-free telephone hotlines that voters
                  may use to report possible voting fraud and voting rights
                  violations, to obtain general election information, and to
                  access detailed automated information on their own voter
                  registration status, specific polling place locations, and
                  other relevant information.
                  (2) LIMITATION.—A State may not use the funds provided
             under a payment made under this section—
                       (A) to pay costs associated with any litigation, except
                  to the extent that such costs otherwise constitute permitted
                  uses of a payment under this section; or
                       (B) for the payment of any judgment.
             (c) USE OF FUNDS TO BE CONSISTENT WITH OTHER LAWS AND
        REQUIREMENTS.—In order to receive a payment under the program
        under this section, the State shall provide the Administrator with
        certifications that—
                  (1) the State will use the funds provided under the payment
             in a manner that is consistent with each of the laws described
             in section 906, as such laws relate to the provisions of this
             Act; and
                  (2) the proposed uses of the funds are not inconsistent
             with the requirements of title III.
             (d) AMOUNT OF PAYMENT.—
                  (1) IN GENERAL.—Subject to section 103(b), the amount
             of payment made to a State under this section shall be the
             minimum payment amount described in paragraph (2) plus
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 5 of 65




                                   H. R. 3295—5

            the voting age population proportion amount described in para-
            graph (3).
                 (2) MINIMUM PAYMENT AMOUNT.—The minimum payment
            amount described in this paragraph is—
                      (A) in the case of any of the several States or the
                 District of Columbia, one-half of 1 percent of the aggregate
                 amount made available for payments under this section;
                 and
                      (B) in the case of the Commonwealth of Puerto Rico,
                 Guam, American Samoa, or the United States Virgin
                 Islands, one-tenth of 1 percent of such aggregate amount.
                 (3) VOTING AGE POPULATION PROPORTION AMOUNT.—The
            voting age population proportion amount described in this para-
            graph is the product of—
                      (A) the aggregate amount made available for payments
                 under this section minus the total of all of the minimum
                 payment amounts determined under paragraph (2); and
                      (B) the voting age population proportion for the State
                 (as defined in paragraph (4)).
                 (4) VOTING AGE POPULATION PROPORTION DEFINED.—The
            term ‘‘voting age population proportion’’ means, with respect
            to a State, the amount equal to the quotient of—
                      (A) the voting age population of the State (as reported
                 in the most recent decennial census); and
                      (B) the total voting age population of all States (as
                 reported in the most recent decennial census).
        SEC. 102. REPLACEMENT OF PUNCH CARD OR LEVER VOTING
                   MACHINES.
            (a) ESTABLISHMENT OF PROGRAM.—
                 (1) IN GENERAL.—Not later than 45 days after the date
            of the enactment of this Act, the Administrator shall establish
            a program under which the Administrator shall make a pay-
            ment to each State eligible under subsection (b) in which a
            precinct within that State used a punch card voting system
            or a lever voting system to administer the regularly scheduled
            general election for Federal office held in November 2000 (in
            this section referred to as a ‘‘qualifying precinct’’).
                 (2) USE OF FUNDS.—A State shall use the funds provided
            under a payment under this section (either directly or as
            reimbursement, including as reimbursement for costs incurred
            on or after January 1, 2001, under multiyear contracts) to
            replace punch card voting systems or lever voting systems
            (as the case may be) in qualifying precincts within that State
            with a voting system (by purchase, lease, or such other arrange-
            ment as may be appropriate) that—
                      (A) does not use punch cards or levers;
                      (B) is not inconsistent with the requirements of the
                 laws described in section 906; and
                      (C) meets the requirements of section 301.
                 (3) DEADLINE.—
                      (A) IN GENERAL.—Except as provided in subparagraph
                 (B), a State receiving a payment under the program under
                 this section shall ensure that all of the punch card voting
                 systems or lever voting systems in the qualifying precincts
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 6 of 65




                                    H. R. 3295—6

                 within that State have been replaced in time for the regu-
                 larly scheduled general election for Federal office to be
                 held in November 2004.
                      (B) WAIVER.—If a State certifies to the Administrator
                 not later than January 1, 2004, that the State will not
                 meet the deadline described in subparagraph (A) for good
                 cause and includes in the certification the reasons for the
                 failure to meet such deadline, the State shall ensure that
                 all of the punch card voting systems or lever voting systems
                 in the qualifying precincts within that State will be
                 replaced in time for the first election for Federal office
                 held after January 1, 2006.
            (b) ELIGIBILITY.—
                 (1) IN GENERAL.—A State is eligible to receive a payment
            under the program under this section if it submits to the
            Administrator a notice not later than the date that is 6 months
            after the date of the enactment of this Act (in such form
            as the Administrator may require) that contains—
                      (A) certifications that the State will use the payment
                 (either directly or as reimbursement, including as
                 reimbursement for costs incurred on or after January 1,
                 2001, under multiyear contracts) to replace punch card
                 voting systems or lever voting systems (as the case may
                 be) in the qualifying precincts within the State by the
                 deadline described in subsection (a)(3);
                      (B) certifications that the State will continue to comply
                 with the laws described in section 906;
                      (C) certifications that the replacement voting systems
                 will meet the requirements of section 301; and
                      (D) such other information and certifications as the
                 Administrator may require which are necessary for the
                 administration of the program.
                 (2) COMPLIANCE OF STATES THAT REQUIRE CHANGES TO
            STATE LAW.—In the case of a State that requires State legisla-
            tion to carry out an activity covered by any certification sub-
            mitted under this subsection, the State shall be permitted
            to make the certification notwithstanding that the legislation
            has not been enacted at the time the certification is submitted
            and such State shall submit an additional certification once
            such legislation is enacted.
            (c) AMOUNT OF PAYMENT.—
                 (1) IN GENERAL.—Subject to paragraph (2) and section
            103(b), the amount of payment made to a State under the
            program under this section shall be equal to the product of—
                      (A) the number of the qualifying precincts within the
                 State; and
                      (B) $4,000.
                 (2) REDUCTION.—If the amount of funds appropriated
            pursuant to the authority of section 104(a)(2) is insufficient
            to ensure that each State receives the amount of payment
            calculated under paragraph (1), the Administrator shall reduce
            the amount specified in paragraph (1)(B) to ensure that the
            entire amount appropriated under such section is distributed
            to the States.
            (d) REPAYMENT OF FUNDS FOR FAILURE TO MEET DEADLINES.—
                 (1) IN GENERAL.—If a State receiving funds under the pro-
            gram under this section fails to meet the deadline applicable
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 7 of 65




                                    H. R. 3295—7

             to the State under subsection (a)(3), the State shall pay to
             the Administrator an amount equal to the noncompliant pre-
             cinct percentage of the amount of the funds provided to the
             State under the program.
                 (2) NONCOMPLIANT PRECINCT PERCENTAGE DEFINED.—In
             this subsection, the term ‘‘noncompliant precinct percentage’’
             means, with respect to a State, the amount (expressed as a
             percentage) equal to the quotient of—
                      (A) the number of qualifying precincts within the State
                 for which the State failed to meet the applicable deadline;
                 and
                      (B) the total number of qualifying precincts in the
                 State.
             (e) PUNCH CARD VOTING SYSTEM DEFINED.—For purposes of
        this section, a ‘‘punch card voting system’’ includes any of the
        following voting systems:
                 (1) C.E.S.
                 (2) Datavote.
                 (3) PBC Counter.
                 (4) Pollstar.
                 (5) Punch Card.
                 (6) Vote Recorder.
                 (7) Votomatic.
        SEC. 103. GUARANTEED MINIMUM PAYMENT AMOUNT.
             (a) IN GENERAL.—In addition to any other payments made
        under this title, the Administrator shall make a payment to each
        State to which a payment is made under either section 101 or
        102 and with respect to which the aggregate amount paid under
        such sections is less than $5,000,000 in an amount equal to the
        difference between the aggregate amount paid to the State under
        sections 101 and 102 and $5,000,000. In the case of the Common-
        wealth of Puerto Rico, Guam, American Samoa, and the United
        States Virgin Islands, the previous sentence shall be applied as
        if each reference to ‘‘$5,000,000’’ were a reference to ‘‘$1,000,000’’.
             (b) PRO RATA REDUCTIONS.—The Administrator shall make such
        pro rata reductions to the amounts described in sections 101(d)
        and 102(c) as are necessary to comply with the requirements of
        subsection (a).
        SEC. 104. AUTHORIZATION OF APPROPRIATIONS.
            (a) IN GENERAL.—There are authorized to be appropriated for
        payments under this title $650,000,000, of which—
                 (1) 50 percent shall be for payments under section 101;
            and
                 (2) 50 percent shall be for payments under section 102.
            (b) CONTINUING AVAILABILITY OF FUNDS AFTER APPROPRIA-
        TION.—Any payment made to a State under this title shall be
        available to the State without fiscal year limitation (subject to
        subsection (c)(2)(B)).
            (c) USE OF RETURNED FUNDS AND FUNDS REMAINING UNEX-
        PENDED FOR REQUIREMENTS PAYMENTS.—
                 (1) IN GENERAL.—The amounts described in paragraph (2)
            shall be transferred to the Election Assistance Commission
            (established under title II) and used by the Commission to
            make requirements payments under part 1 of subtitle D of
            title II.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 8 of 65




                                    H. R. 3295—8

                  (2) AMOUNTS DESCRIBED.—The amounts referred to in this
             paragraph are as follows:
                       (A) Any amounts paid to the Administrator by a State
                  under section 102(d)(1).
                       (B) Any amounts appropriated for payments under this
                  title which remain unobligated as of September 1, 2003.
             (d) DEPOSIT OF AMOUNTS IN STATE ELECTION FUND.—When
        a State has established an election fund described in section 254(b),
        the State shall ensure that any funds provided to the State under
        this title are deposited and maintained in such fund.
             (e) AUTHORIZATION OF APPROPRIATIONS FOR ADMINISTRATOR.—
        In addition to the amounts authorized under subsection (a), there
        are authorized to be appropriated to the Administrator such sums
        as may be necessary to administer the programs under this title.
        SEC. 105. ADMINISTRATION OF PROGRAMS.
            In administering the programs under this title, the Adminis-
        trator shall take such actions as the Administrator considers appro-
        priate to expedite the payment of funds to States.
        SEC. 106. EFFECTIVE DATE.
            The Administrator shall implement the programs established
        under this title in a manner that ensures that the Administrator
        is able to make payments under the program not later than the
        expiration of the 45-day period which begins on the date of the
        enactment of this Act.

                       TITLE II—COMMISSION
           Subtitle A—Establishment and General
                       Organization
         PART 1—ELECTION ASSISTANCE COMMISSION
        SEC. 201. ESTABLISHMENT.
             There is hereby established as an independent entity the Elec-
        tion Assistance Commission (hereafter in this title referred to as
        the ‘‘Commission’’), consisting of the members appointed under this
        part. Additionally, there is established the Election Assistance
        Commission Standards Board (including the Executive Board of
        such Board) and the Election Assistance Commission Board of
        Advisors under part 2 (hereafter in this part referred to as the
        ‘‘Standards Board’’ and the ‘‘Board of Advisors’’, respectively) and
        the Technical Guidelines Development Committee under part 3.
        SEC. 202. DUTIES.
            The Commission shall serve as a national clearinghouse and
        resource for the compilation of information and review of procedures
        with respect to the administration of Federal elections by—
                 (1) carrying out the duties described in part 3 (relating
            to the adoption of voluntary voting system guidelines), including
            the maintenance of a clearinghouse of information on the
            experiences of State and local governments in implementing
            the guidelines and in operating voting systems in general;
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 9 of 65




                                    H. R. 3295—9

                 (2) carrying out the duties described in subtitle B (relating
            to the testing, certification, decertification, and recertification
            of voting system hardware and software);
                 (3) carrying out the duties described in subtitle C (relating
            to conducting studies and carrying out other activities to pro-
            mote the effective administration of Federal elections);
                 (4) carrying out the duties described in subtitle D (relating
            to election assistance), and providing information and training
            on the management of the payments and grants provided under
            such subtitle;
                 (5) carrying out the duties described in subtitle B of title
            III (relating to the adoption of voluntary guidance); and
                 (6) developing and carrying out the Help America Vote
            College Program under title V.
        SEC. 203. MEMBERSHIP AND APPOINTMENT.
            (a) MEMBERSHIP.—
                 (1) IN GENERAL.—The Commission shall have four members
            appointed by the President, by and with the advice and consent
            of the Senate.
                 (2) RECOMMENDATIONS.—Before the initial appointment of
            the members of the Commission and before the appointment
            of any individual to fill a vacancy on the Commission, the
            Majority Leader of the Senate, the Speaker of the House of
            Representatives, the Minority Leader of the Senate, and the
            Minority Leader of the House of Representatives shall each
            submit to the President a candidate recommendation with
            respect to each vacancy on the Commission affiliated with
            the political party of the Member of Congress involved.
                 (3) QUALIFICATIONS.—Each member of the Commission
            shall have experience with or expertise in election administra-
            tion or the study of elections.
                 (4) DATE OF APPOINTMENT.—The appointments of the mem-
            bers of the Commission shall be made not later than 120
            days after the date of the enactment of this Act.
            (b) TERM OF SERVICE.—
                 (1) IN GENERAL.—Except as provided in paragraphs (2)
            and (3), members shall serve for a term of 4 years and may
            be reappointed for not more than one additional term.
                 (2) TERMS OF INITIAL APPOINTEES.—As designated by the
            President at the time of nomination, of the members first
            appointed—
                      (A) two of the members (not more than one of whom
                 may be affiliated with the same political party) shall be
                 appointed for a term of 2 years; and
                      (B) two of the members (not more than one of whom
                 may be affiliated with the same political party) shall be
                 appointed for a term of 4 years.
                 (3) VACANCIES.—
                      (A) IN GENERAL.—A vacancy on the Commission shall
                 be filled in the manner in which the original appointment
                 was made and shall be subject to any conditions which
                 applied with respect to the original appointment.
                      (B) EXPIRED TERMS.—A member of the Commission
                 shall serve on the Commission after the expiration of the
                 member’s term until the successor of such member has
                 taken office as a member of the Commission.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 10 of 65




                                  H. R. 3295—10

                       (C) UNEXPIRED TERMS.—An individual appointed to fill
                  a vacancy shall be appointed for the unexpired term of
                  the member replaced.
             (c) CHAIR AND VICE CHAIR.—
                  (1) IN GENERAL.—The Commission shall select a chair and
             vice chair from among its members for a term of 1 year,
             except that the chair and vice chair may not be affiliated
             with the same political party.
                  (2) NUMBER OF TERMS.—A member of the Commission may
             serve as the chairperson and vice chairperson for only 1 term
             each during the term of office to which such member is
             appointed.
             (d) COMPENSATION.—
                  (1) IN GENERAL.—Each member of the Commission shall
             be compensated at the annual rate of basic pay prescribed
             for level IV of the Executive Schedule under section 5315 of
             title 5, United States Code.
                  (2) OTHER ACTIVITIES.—No member appointed to the
             Commission under subsection (a) may engage in any other
             business, vocation, or employment while serving as a member
             of the Commission and shall terminate or liquidate such busi-
             ness, vocation, or employment before sitting as a member of
             the Commission.
         SEC. 204. STAFF.
            (a) EXECUTIVE DIRECTOR, GENERAL COUNSEL, AND OTHER
         STAFF.—
                 (1) EXECUTIVE DIRECTOR.—The Commission shall have an
            Executive Director, who shall be paid at a rate not to exceed
            the rate of basic pay for level V of the Executive Schedule
            under section 5316 of title 5, United States Code.
                 (2) TERM OF SERVICE FOR EXECUTIVE DIRECTOR.—The
            Executive Director shall serve for a term of 4 years. An Execu-
            tive Director may serve for a longer period only if reappointed
            for an additional term or terms by a vote of the Commission.
                 (3) PROCEDURE FOR APPOINTMENT.—
                      (A) IN GENERAL.—When a vacancy exists in the position
                 of the Executive Director, the Standards Board and the
                 Board of Advisors shall each appoint a search committee
                 to recommend at least three nominees for the position.
                      (B) REQUIRING CONSIDERATION OF NOMINEES.—Except
                 as provided in subparagraph (C), the Commission shall
                 consider the nominees recommended by the Standards
                 Board and the Board of Advisors in appointing the Execu-
                 tive Director.
                      (C) INTERIM SERVICE OF GENERAL COUNSEL.—If a
                 vacancy exists in the position of the Executive Director,
                 the General Counsel of the Commission shall serve as
                 the acting Executive Director until the Commission
                 appoints a new Executive Director in accordance with this
                 paragraph.
                      (D) SPECIAL RULES FOR INTERIM EXECUTIVE
                 DIRECTOR.—
                           (i) CONVENING OF SEARCH COMMITTEES.—The
                      Standards Board and the Board of Advisors shall each
                      appoint a search committee and recommend nominees
                      for the position of Executive Director in accordance
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 11 of 65




                                    H. R. 3295—11

                        with subparagraph (A) as soon as practicable after
                        the appointment of their members.
                            (ii) INTERIM INITIAL APPOINTMENT.—Notwith-
                        standing subparagraph (B), the Commission may
                        appoint an individual to serve as an interim Executive
                        Director prior to the recommendation of nominees for
                        the position by the Standards Board or the Board
                        of Advisors, except that such individual’s term of
                        service may not exceed 6 months. Nothing in the pre-
                        vious sentence may be construed to prohibit the indi-
                        vidual serving as the interim Executive Director from
                        serving any additional term.
                   (4) GENERAL COUNSEL.—The Commission shall have a Gen-
              eral Counsel, who shall be appointed by the Commission and
              who shall serve under the Executive Director. The General
              Counsel shall serve for a term of 4 years, and may serve
              for a longer period only if reappointed for an additional term
              or terms by a vote of the Commission.
                   (5) OTHER STAFF.—Subject to rules prescribed by the
              Commission, the Executive Director may appoint and fix the
              pay of such additional personnel as the Executive Director
              considers appropriate.
                   (6) APPLICABILITY OF CERTAIN CIVIL SERVICE LAWS.—The
              Executive Director, General Counsel, and staff of the Commis-
              sion may be appointed without regard to the provisions of
              title 5, United States Code, governing appointments in the
              competitive service, and may be paid without regard to the
              provisions of chapter 51 and subchapter III of chapter 53 of
              that title relating to classification and General Schedule pay
              rates, except that an individual so appointed may not receive
              pay in excess of the annual rate of basic pay for level V
              of the Executive Schedule under section 5316 of that title.
              (b) EXPERTS AND CONSULTANTS.—Subject to rules prescribed
         by the Commission, the Executive Director may procure temporary
         and intermittent services under section 3109(b) of title 5, United
         States Code, by a vote of the Commission.
              (c) STAFF OF FEDERAL AGENCIES.—Upon request of the Commis-
         sion, the head of any Federal department or agency may detail,
         on a reimbursable basis, any of the personnel of that department
         or agency to the Commission to assist it in carrying out its duties
         under this Act.
              (d) ARRANGING FOR ASSISTANCE FOR BOARD OF ADVISORS AND
         STANDARDS BOARD.—At the request of the Board of Advisors or
         the Standards Board, the Commission may enter into such arrange-
         ments as the Commission considers appropriate to make personnel
         available to assist the Boards with carrying out their duties under
         this title (including contracts with private individuals for providing
         temporary personnel services or the temporary detailing of per-
         sonnel of the Commission).
              (e) CONSULTATION WITH BOARD OF ADVISORS AND STANDARDS
         BOARD ON CERTAIN MATTERS.—In preparing the program goals,
         long-term plans, mission statements, and related matters for the
         Commission, the Executive Director and staff of the Commission
         shall consult with the Board of Advisors and the Standards Board.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 12 of 65




                                    H. R. 3295—12
         SEC. 205. POWERS.
              (a) HEARINGS AND SESSIONS.—The Commission may hold such
         hearings for the purpose of carrying out this Act, sit and act
         at such times and places, take such testimony, and receive such
         evidence as the Commission considers advisable to carry out this
         Act. The Commission may administer oaths and affirmations to
         witnesses appearing before the Commission.
              (b) INFORMATION FROM FEDERAL AGENCIES.—The Commission
         may secure directly from any Federal department or agency such
         information as the Commission considers necessary to carry out
         this Act. Upon request of the Commission, the head of such depart-
         ment or agency shall furnish such information to the Commission.
              (c) POSTAL SERVICES.—The Commission may use the United
         States mails in the same manner and under the same conditions
         as other departments and agencies of the Federal Government.
              (d) ADMINISTRATIVE SUPPORT SERVICES.—Upon the request of
         the Commission, the Administrator of General Services shall pro-
         vide to the Commission, on a reimbursable basis, the administrative
         support services that are necessary to enable the Commission to
         carry out its duties under this Act.
              (e) CONTRACTS.—The Commission may contract with and com-
         pensate persons and Federal agencies for supplies and services
         without regard to section 3709 of the Revised Statutes of the United
         States (41 U.S.C. 5).
         SEC. 206. DISSEMINATION OF INFORMATION.
              In carrying out its duties, the Commission shall, on an ongoing
         basis, disseminate to the public (through the Internet, published
         reports, and such other methods as the Commission considers appro-
         priate) in a manner that is consistent with the requirements of
         chapter 19 of title 44, United States Code, information on the
         activities carried out under this Act.
         SEC. 207. ANNUAL REPORT.
              Not later than January 31 of each year (beginning with 2004),
         the Commission shall submit a report to the Committee on House
         Administration of the House of Representatives and the Committee
         on Rules and Administration of the Senate detailing its activities
         during the fiscal year which ended on September 30 of the previous
         calendar year, and shall include in the report the following informa-
         tion:
                   (1) A detailed description of activities conducted with
              respect to each program carried out by the Commission under
              this Act, including information on each grant or other payment
              made under such programs.
                   (2) A copy of each report submitted to the Commission
              by a recipient of such grants or payments which is required
              under such a program, including reports submitted by States
              receiving requirements payments under part 1 of subtitle D,
              and each other report submitted to the Commission under
              this Act.
                   (3) Information on the voluntary voting system guidelines
              adopted or modified by the Commission under part 3 and
              information on the voluntary guidance adopted under subtitle
              B of title III.
                   (4) All votes taken by the Commission.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 13 of 65




                                    H. R. 3295—13

                (5) Such other information and recommendations as the
             Commission considers appropriate.
         SEC. 208. REQUIRING MAJORITY APPROVAL FOR ACTIONS.
             Any action which the Commission is authorized to carry out
         under this Act may be carried out only with the approval of at
         least three of its members.
         SEC. 209. LIMITATION ON RULEMAKING AUTHORITY.
             The Commission shall not have any authority to issue any
         rule, promulgate any regulation, or take any other action which
         imposes any requirement on any State or unit of local government,
         except to the extent permitted under section 9(a) of the National
         Voter Registration Act of 1993 (42 U.S.C. 1973gg–7(a)).
         SEC. 210. AUTHORIZATION OF APPROPRIATIONS.
             In addition to the amounts authorized for payments and grants
         under this title and the amounts authorized to be appropriated
         for the program under section 503, there are authorized to be
         appropriated for each of the fiscal years 2003 through 2005 such
         sums as may be necessary (but not to exceed $10,000,000 for each
         such year) for the Commission to carry out this title.
         PART 2—ELECTION ASSISTANCE COMMISSION
         STANDARDS BOARD AND BOARD OF ADVISORS
         SEC. 211. ESTABLISHMENT.
              There are hereby established the Election Assistance Commis-
         sion Standards Board (hereafter in this title referred to as the
         ‘‘Standards Board’’) and the Election Assistance Commission Board
         of Advisors (hereafter in this title referred to as the ‘‘Board of
         Advisors’’).
         SEC. 212. DUTIES.
             The Standards Board and the Board of Advisors shall each,
         in accordance with the procedures described in part 3, review the
         voluntary voting system guidelines under such part, the voluntary
         guidance under title III, and the best practices recommendations
         contained in the report submitted under section 242(b).
         SEC. 213. MEMBERSHIP OF STANDARDS BOARD.
             (a) COMPOSITION.—
                  (1) IN GENERAL.—Subject to certification by the chair of
             the Federal Election Commission under subsection (b), the
             Standards Board shall be composed of 110 members as follows:
                       (A) Fifty-five shall be State election officials selected
                  by the chief State election official of each State.
                       (B) Fifty-five shall be local election officials selected
                  in accordance with paragraph (2).
                  (2) LIST OF LOCAL ELECTION OFFICIALS.—Each State’s local
             election officials, including the local election officials of Puerto
             Rico and the United States Virgin Islands, shall select (under
             a process supervised by the chief election official of the State)
             a representative local election official from the State for pur-
             poses of paragraph (1)(B). In the case of the District of
             Columbia, Guam, and American Samoa, the chief election offi-
             cial shall establish a procedure for selecting an individual to
             serve as a local election official for purposes of such paragraph,
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 14 of 65




                                    H. R. 3295—14

            except that under such a procedure the individual selected
            may not be a member of the same political party as the chief
            election official.
                 (3) REQUIRING MIX OF POLITICAL PARTIES REPRESENTED.—
            The two members of the Standards Board who represent the
            same State may not be members of the same political party.
            (b) PROCEDURES FOR NOTICE AND CERTIFICATION OF APPOINT-
         MENT.—
                 (1) NOTICE TO CHAIR OF FEDERAL ELECTION COMMISSION.—
            Not later than 90 days after the date of the enactment of
            this Act, the chief State election official of the State shall
            transmit a notice to the chair of the Federal Election Commis-
            sion containing—
                      (A) the name of the State election official who agrees
                 to serve on the Standards Board under this title; and
                      (B) the name of the representative local election official
                 from the State selected under subsection (a)(2) who agrees
                 to serve on the Standards Board under this title.
                 (2) CERTIFICATION.—Upon receiving a notice from a State
            under paragraph (1), the chair of the Federal Election Commis-
            sion shall publish a certification that the selected State election
            official and the representative local election official are
            appointed as members of the Standards Board under this title.
                 (3) EFFECT OF FAILURE TO PROVIDE NOTICE.—If a State
            does not transmit a notice to the chair of the Federal Election
            Commission under paragraph (1) within the deadline described
            in such paragraph, no representative from the State may
            participate in the selection of the initial Executive Board under
            subsection (c).
                 (4) ROLE OF COMMISSION.—Upon the appointment of the
            members of the Election Assistance Commission, the Election
            Assistance Commission shall carry out the duties of the Federal
            Election Commission under this subsection.
            (c) EXECUTIVE BOARD.—
                 (1) IN GENERAL.—Not later than 60 days after the last
            day on which the appointment of any of its members may
            be certified under subsection (b), the Standards Board shall
            select nine of its members to serve as the Executive Board
            of the Standards Board, of whom—
                      (A) not more than five may be State election officials;
                      (B) not more than five may be local election officials;
                 and
                      (C) not more than five may be members of the same
                 political party.
                 (2) TERMS.—Except as provided in paragraph (3), members
            of the Executive Board of the Standards Board shall serve
            for a term of 2 years and may not serve for more than 3
            consecutive terms.
                 (3) STAGGERING OF INITIAL TERMS.—Of the members first
            selected to serve on the Executive Board of the Standards
            Board—
                      (A) three shall serve for 1 term;
                      (B) three shall serve for 2 consecutive terms; and
                      (C) three shall serve for 3 consecutive terms,
            as determined by lot at the time the members are first
            appointed.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 15 of 65




                                     H. R. 3295—15

                 (4) DUTIES.—In addition to any other duties assigned under
             this title, the Executive Board of the Standards Board may
             carry out such duties of the Standards Board as the Standards
             Board may delegate.
         SEC. 214. MEMBERSHIP OF BOARD OF ADVISORS.
              (a) IN GENERAL.—The Board of Advisors shall be composed
         of 37 members appointed as follows:
                   (1) Two members appointed by the National Governors
              Association.
                   (2) Two members appointed by the National Conference
              of State Legislatures.
                   (3) Two members appointed by the National Association
              of Secretaries of State.
                   (4) Two members appointed by the National Association
              of State Election Directors.
                   (5) Two members appointed by the National Association
              of Counties.
                   (6) Two members appointed by the National Association
              of County Recorders, Election Administrators, and Clerks.
                   (7) Two members appointed by the United States Con-
              ference of Mayors.
                   (8) Two members appointed by the Election Center.
                   (9) Two members appointed by the International Associa-
              tion of County Recorders, Election Officials, and Treasurers.
                   (10) Two members appointed by the United States Commis-
              sion on Civil Rights.
                   (11) Two members appointed by the Architectural and
              Transportation Barrier Compliance Board under section 502
              of the Rehabilitation Act of 1973 (29 U.S.C. 792).
                   (12) The chief of the Office of Public Integrity of the Depart-
              ment of Justice, or the chief’s designee.
                   (13) The chief of the Voting Section of the Civil Rights
              Division of the Department of Justice or the chief’s designee.
                   (14) The director of the Federal Voting Assistance Program
              of the Department of Defense.
                   (15) Four members representing professionals in the field
              of science and technology, of whom—
                        (A) one each shall be appointed by the Speaker and
                   the Minority Leader of the House of Representatives; and
                        (B) one each shall be appointed by the Majority Leader
                   and the Minority Leader of the Senate.
                   (16) Eight members representing voter interests, of whom—
                        (A) four members shall be appointed by the Committee
                   on House Administration of the House of Representatives,
                   of whom two shall be appointed by the chair and two
                   shall be appointed by the ranking minority member; and
                        (B) four members shall be appointed by the Committee
                   on Rules and Administration of the Senate, of whom two
                   shall be appointed by the chair and two shall be appointed
                   by the ranking minority member.
              (b) MANNER OF APPOINTMENTS.—Appointments shall be made
         to the Board of Advisors under subsection (a) in a manner which
         ensures that the Board of Advisors will be bipartisan in nature
         and will reflect the various geographic regions of the United States.
              (c) TERM OF SERVICE; VACANCY.—Members of the Board of
         Advisors shall serve for a term of 2 years, and may be reappointed.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 16 of 65




                                    H. R. 3295—16

         Any vacancy in the Board of Advisors shall be filled in the manner
         in which the original appointment was made.
             (d) CHAIR.—The Board of Advisors shall elect a Chair from
         among its members.
         SEC. 215. POWERS OF BOARDS; NO COMPENSATION FOR SERVICE.
              (a) HEARINGS AND SESSIONS.—
                   (1) IN GENERAL.—To the extent that funds are made avail-
              able by the Commission, the Standards Board (acting through
              the Executive Board) and the Board of Advisors may each
              hold such hearings for the purpose of carrying out this Act,
              sit and act at such times and places, take such testimony,
              and receive such evidence as each such Board considers advis-
              able to carry out this title, except that the Boards may not
              issue subpoenas requiring the attendance and testimony of
              witnesses or the production of any evidence.
                   (2) MEETINGS.—The Standards Board and the Board of
              Advisors shall each hold a meeting of its members—
                        (A) not less frequently than once every year for pur-
                   poses of voting on the voluntary voting system guidelines
                   referred to it under section 222;
                        (B) in the case of the Standards Board, not less fre-
                   quently than once every 2 years for purposes of selecting
                   the Executive Board; and
                        (C) at such other times as it considers appropriate
                   for purposes of conducting such other business as it con-
                   siders appropriate consistent with this title.
              (b) INFORMATION FROM FEDERAL AGENCIES.—The Standards
         Board and the Board of Advisors may each secure directly from
         any Federal department or agency such information as the Board
         considers necessary to carry out this Act. Upon request of the
         Executive Board (in the case of the Standards Board) or the Chair
         (in the case of the Board of Advisors), the head of such department
         or agency shall furnish such information to the Board.
              (c) POSTAL SERVICES.—The Standards Board and the Board
         of Advisors may use the United States mails in the same manner
         and under the same conditions as a department or agency of the
         Federal Government.
              (d) ADMINISTRATIVE SUPPORT SERVICES.—Upon the request of
         the Executive Board (in the case of the Standards Board) or the
         Chair (in the case of the Board of Advisors), the Administrator
         of the General Services Administration shall provide to the Board,
         on a reimbursable basis, the administrative support services that
         are necessary to enable the Board to carry out its duties under
         this title.
              (e) NO COMPENSATION FOR SERVICE.—Members of the Stand-
         ards Board and members of the Board of Advisors shall not receive
         any compensation for their service, but shall be paid travel
         expenses, including per diem in lieu of subsistence, at rates author-
         ized for employees of agencies under subchapter I of chapter 57
         of title 5, United States Code, while away from their homes or
         regular places of business in the performance of services for the
         Board.
         SEC. 216. STATUS OF BOARDS AND MEMBERS FOR PURPOSES OF
                     CLAIMS AGAINST BOARD.
              (a) IN GENERAL.—The provisions of chapters 161 and 171 of
         title 28, United States Code, shall apply with respect to the liability
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 17 of 65




                                    H. R. 3295—17

         of the Standards Board, the Board of Advisors, and their members
         for acts or omissions performed pursuant to and in the course
         of the duties and responsibilities of the Board.
              (b) EXCEPTION FOR CRIMINAL ACTS AND OTHER WILLFUL CON-
         DUCT.—Subsection (a) may not be construed to limit personal
         liability for criminal acts or omissions, willful or malicious mis-
         conduct, acts or omissions for private gain, or any other act or
         omission outside the scope of the service of a member of the Stand-
         ards Board or the Board of Advisors.
                  PART 3—TECHNICAL GUIDELINES
                    DEVELOPMENT COMMITTEE
         SEC. 221. TECHNICAL GUIDELINES DEVELOPMENT COMMITTEE.
              (a) ESTABLISHMENT.—There is hereby established the Technical
         Guidelines Development Committee (hereafter in this part referred
         to as the ‘‘Development Committee’’).
              (b) DUTIES.—
                   (1) IN GENERAL.—The Development Committee shall assist
              the Executive Director of the Commission in the development
              of the voluntary voting system guidelines.
                   (2) DEADLINE FOR INITIAL SET OF RECOMMENDATIONS.—
              The Development Committee shall provide its first set of rec-
              ommendations under this section to the Executive Director
              of the Commission not later than 9 months after all of its
              members have been appointed.
              (c) MEMBERSHIP.—
                   (1) IN GENERAL.—The Development Committee shall be
              composed of the Director of the National Institute of Standards
              and Technology (who shall serve as its chair), together with
              a group of 14 other individuals appointed jointly by the Commis-
              sion and the Director of the National Institute of Standards
              and Technology, consisting of the following:
                        (A) An equal number of each of the following:
                             (i) Members of the Standards Board.
                             (ii) Members of the Board of Advisors.
                             (iii) Members of the Architectural and Transpor-
                        tation Barrier Compliance Board under section 502
                        of the Rehabilitation Act of 1973 (29 U.S.C. 792).
                        (B) A representative of the American National Stand-
                   ards Institute.
                        (C) A representative of the Institute of Electrical and
                   Electronics Engineers.
                        (D) Two representatives of the National Association
                   of State Election Directors selected by such Association
                   who are not members of the Standards Board or Board
                   of Advisors, and who are not of the same political party.
                        (E) Other individuals with technical and scientific
                   expertise relating to voting systems and voting equipment.
                   (2) QUORUM.—A majority of the members of the Develop-
              ment Committee shall constitute a quorum, except that the
              Development Committee may not conduct any business prior
              to the appointment of all of its members.
              (d) NO COMPENSATION FOR SERVICE.—Members of the Develop-
         ment Committee shall not receive any compensation for their
         service, but shall be paid travel expenses, including per diem in
         lieu of subsistence, at rates authorized for employees of agencies
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 18 of 65




                                    H. R. 3295—18

         under subchapter I of chapter 57 of title 5, United States Code,
         while away from their homes or regular places of business in
         the performance of services for the Development Committee.
             (e) TECHNICAL SUPPORT FROM NATIONAL INSTITUTE OF STAND-
         ARDS AND TECHNOLOGY.—
                  (1) IN GENERAL.—At the request of the Development Com-
             mittee, the Director of the National Institute of Standards
             and Technology shall provide the Development Committee with
             technical support necessary for the Development Committee
             to carry out its duties under this subtitle.
                  (2) TECHNICAL SUPPORT.—The technical support provided
             under paragraph (1) shall include intramural research and
             development in areas to support the development of the vol-
             untary voting system guidelines under this part, including—
                       (A) the security of computers, computer networks, and
                  computer data storage used in voting systems, including
                  the computerized list required under section 303(a);
                       (B) methods to detect and prevent fraud;
                       (C) the protection of voter privacy;
                       (D) the role of human factors in the design and applica-
                  tion of voting systems, including assistive technologies for
                  individuals with disabilities (including blindness) and
                  varying levels of literacy; and
                       (E) remote access voting, including voting through the
                  Internet.
                  (3) NO PRIVATE SECTOR INTELLECTUAL PROPERTY RIGHTS
             IN GUIDELINES.—No private sector individual or entity shall
             obtain any intellectual property rights to any guideline or the
             contents of any guideline (or any modification to any guideline)
             adopted by the Commission under this Act.
             (f) PUBLICATION OF RECOMMENDATIONS IN FEDERAL REGISTER.—
         At the time the Commission adopts any voluntary voting system
         guideline pursuant to section 222, the Development Committee
         shall cause to have published in the Federal Register the rec-
         ommendations it provided under this section to the Executive
         Director of the Commission concerning the guideline adopted.
         SEC. 222. PROCESS FOR ADOPTION.
              (a) GENERAL REQUIREMENT FOR NOTICE AND COMMENT.—Con-
         sistent with the requirements of this section, the final adoption
         of the voluntary voting system guidelines (or modification of such
         a guideline) shall be carried out by the Commission in a manner
         that provides for each of the following:
                   (1) Publication of notice of the proposed guidelines in the
              Federal Register.
                   (2) An opportunity for public comment on the proposed
              guidelines.
                   (3) An opportunity for a public hearing on the record.
                   (4) Publication of the final guidelines in the Federal Reg-
              ister.
              (b) CONSIDERATION OF RECOMMENDATIONS OF DEVELOPMENT
         COMMITTEE; SUBMISSION OF PROPOSED GUIDELINES TO BOARD OF
         ADVISORS AND STANDARDS BOARD.—
                   (1) CONSIDERATION OF RECOMMENDATIONS OF DEVELOPMENT
              COMMITTEE.—In developing the voluntary voting system guide-
              lines and modifications of such guidelines under this section,
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 19 of 65




                                    H. R. 3295—19

              the Executive Director of the Commission shall take into consid-
              eration the recommendations provided by the Technical Guide-
              lines Development Committee under section 221.
                   (2) BOARD OF ADVISORS.—The Executive Director of the
              Commission shall submit the guidelines proposed to be adopted
              under this part (or any modifications to such guidelines) to
              the Board of Advisors.
                   (3) STANDARDS BOARD.—The Executive Director of the
              Commission shall submit the guidelines proposed to be adopted
              under this part (or any modifications to such guidelines) to
              the Executive Board of the Standards Board, which shall review
              the guidelines (or modifications) and forward its recommenda-
              tions to the Standards Board.
              (c) REVIEW.—Upon receipt of voluntary voting system guidelines
         described in subsection (b) (or a modification of such guidelines)
         from the Executive Director of the Commission, the Board of
         Advisors and the Standards Board shall each review and submit
         comments and recommendations regarding the guideline (or modi-
         fication) to the Commission.
              (d) FINAL ADOPTION.—
                   (1) IN GENERAL.—A voluntary voting system guideline
              described in subsection (b) (or modification of such a guideline)
              shall not be considered to be finally adopted by the Commission
              unless the Commission votes to approve the final adoption
              of the guideline (or modification), taking into consideration
              the comments and recommendations submitted by the Board
              of Advisors and the Standards Board under subsection (c).
                   (2) MINIMUM PERIOD FOR CONSIDERATION OF COMMENTS
              AND RECOMMENDATIONS.—The Commission may not vote on
              the final adoption of a guideline described in subsection (b)
              (or modification of such a guideline) until the expiration of
              the 90-day period which begins on the date the Executive
              Director of the Commission submits the proposed guideline
              (or modification) to the Board of Advisors and the Standards
              Board under subsection (b).
              (e) SPECIAL RULE FOR INITIAL SET OF GUIDELINES.—Notwith-
         standing any other provision of this part, the most recent set
         of voting system standards adopted by the Federal Election Commis-
         sion prior to the date of the enactment of this Act shall be deemed
         to have been adopted by the Commission as of the date of the
         enactment of this Act as the first set of voluntary voting system
         guidelines adopted under this part.

         Subtitle B—Testing, Certification, Decerti-
          fication, and Recertification of Voting
          System Hardware and Software
         SEC. 231. CERTIFICATION AND TESTING OF VOTING SYSTEMS.
             (a) CERTIFICATION AND TESTING.—
                  (1) IN GENERAL.—The Commission shall provide for the
             testing, certification, decertification, and recertification of
             voting system hardware and software by accredited labora-
             tories.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 20 of 65




                                     H. R. 3295—20

                  (2) OPTIONAL USE BY STATES.—At the option of a State,
             the State may provide for the testing, certification, decertifica-
             tion, or recertification of its voting system hardware and soft-
             ware by the laboratories accredited by the Commission under
             this section.
             (b) LABORATORY ACCREDITATION.—
                  (1) RECOMMENDATIONS BY NATIONAL INSTITUTE OF STAND-
             ARDS AND TECHNOLOGY.—Not later than 6 months after the
             Commission first adopts voluntary voting system guidelines
             under part 3 of subtitle A, the Director of the National Institute
             of Standards and Technology shall conduct an evaluation of
             independent, non-Federal laboratories and shall submit to the
             Commission a list of those laboratories the Director proposes
             to be accredited to carry out the testing, certification, decerti-
             fication, and recertification provided for under this section.
                  (2) APPROVAL BY COMMISSION.—
                       (A) IN GENERAL.—The Commission shall vote on the
                  accreditation of any laboratory under this section, taking
                  into consideration the list submitted under paragraph (1),
                  and no laboratory may be accredited for purposes of this
                  section unless its accreditation is approved by a vote of
                  the Commission.
                       (B) ACCREDITATION OF LABORATORIES NOT ON DIRECTOR
                  LIST.—The Commission shall publish an explanation for
                  the accreditation of any laboratory not included on the
                  list submitted by the Director of the National Institute
                  of Standards and Technology under paragraph (1).
             (c) CONTINUING REVIEW BY NATIONAL INSTITUTE OF STANDARDS
         AND TECHNOLOGY.—
                  (1) IN GENERAL.—In cooperation with the Commission and
             in consultation with the Standards Board and the Board of
             Advisors, the Director of the National Institute of Standards
             and Technology shall monitor and review, on an ongoing basis,
             the performance of the laboratories accredited by the Commis-
             sion under this section, and shall make such recommendations
             to the Commission as it considers appropriate with respect
             to the continuing accreditation of such laboratories, including
             recommendations to revoke the accreditation of any such labora-
             tory.
                  (2) APPROVAL BY COMMISSION REQUIRED FOR REVOCATION.—
             The accreditation of a laboratory for purposes of this section
             may not be revoked unless the revocation is approved by a
             vote of the Commission.
             (d) TRANSITION.—Until such time as the Commission provides
         for the testing, certification, decertification, and recertification of
         voting system hardware and software by accredited laboratories
         under this section, the accreditation of laboratories and the proce-
         dure for the testing, certification, decertification, and recertification
         of voting system hardware and software used as of the date of
         the enactment of this Act shall remain in effect.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 21 of 65




                                     H. R. 3295—21

         Subtitle C—Studies and Other Activities
          To Promote Effective Administration of
          Federal Elections
         SEC. 241. PERIODIC STUDIES OF ELECTION ADMINISTRATION ISSUES.
              (a) IN GENERAL.—On such periodic basis as the Commission
         may determine, the Commission shall conduct and make available
         to the public studies regarding the election administration issues
         described in subsection (b), with the goal of promoting methods
         of voting and administering elections which—
                   (1) will be the most convenient, accessible, and easy to
              use for voters, including members of the uniformed services
              and overseas voters, individuals with disabilities, including the
              blind and visually impaired, and voters with limited proficiency
              in the English language;
                   (2) will yield the most accurate, secure, and expeditious
              system for voting and tabulating election results;
                   (3) will be nondiscriminatory and afford each registered
              and eligible voter an equal opportunity to vote and to have
              that vote counted; and
                   (4) will be efficient and cost-effective for use.
              (b) ELECTION ADMINISTRATION ISSUES DESCRIBED.—For pur-
         poses of subsection (a), the election administration issues described
         in this subsection are as follows:
                   (1) Methods and mechanisms of election technology and
              voting systems used in voting and counting votes in elections
              for Federal office, including the over-vote and under-vote
              notification capabilities of such technology and systems.
                   (2) Ballot designs for elections for Federal office.
                   (3) Methods of voter registration, maintaining secure and
              accurate lists of registered voters (including the establishment
              of a centralized, interactive, statewide voter registration list
              linked to relevant agencies and all polling sites), and ensuring
              that registered voters appear on the voter registration list
              at the appropriate polling site.
                   (4) Methods of conducting provisional voting.
                   (5) Methods of ensuring the accessibility of voting, registra-
              tion, polling places, and voting equipment to all voters,
              including individuals with disabilities (including the blind and
              visually impaired), Native American or Alaska Native citizens,
              and voters with limited proficiency in the English language.
                   (6) Nationwide statistics and methods of identifying, deter-
              ring, and investigating voting fraud in elections for Federal
              office.
                   (7) Identifying, deterring, and investigating methods of
              voter intimidation.
                   (8) Methods of recruiting, training, and improving the
              performance of poll workers.
                   (9) Methods of educating voters about the process of reg-
              istering to vote and voting, the operation of voting mechanisms,
              the location of polling places, and all other aspects of partici-
              pating in elections.
                   (10) The feasibility and advisability of conducting elections
              for Federal office on different days, at different places, and
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 22 of 65




                                      H. R. 3295—22

              during different hours, including the advisability of establishing
              a uniform poll closing time and establishing—
                        (A) a legal public holiday under section 6103 of title
                   5, United States Code, as the date on which general elec-
                   tions for Federal office are held;
                        (B) the Tuesday next after the 1st Monday in
                   November, in every even numbered year, as a legal public
                   holiday under such section;
                        (C) a date other than the Tuesday next after the 1st
                   Monday in November, in every even numbered year as
                   the date on which general elections for Federal office are
                   held; and
                        (D) any date described in subparagraph (C) as a legal
                   public holiday under such section.
                   (11) Federal and State laws governing the eligibility of
              persons to vote.
                   (12) Ways that the Federal Government can best assist
              State and local authorities to improve the administration of
              elections for Federal office and what levels of funding would
              be necessary to provide such assistance.
                   (13)(A) The laws and procedures used by each State that
              govern—
                        (i) recounts of ballots cast in elections for Federal office;
                        (ii) contests of determinations regarding whether votes
                   are counted in such elections; and
                        (iii) standards that define what will constitute a vote
                   on each type of voting equipment used in the State to
                   conduct elections for Federal office.
                   (B) The best practices (as identified by the Commission)
              that are used by States with respect to the recounts and con-
              tests described in clause (i).
                   (C) Whether or not there is a need for more consistency
              among State recount and contest procedures used with respect
              to elections for Federal office.
                   (14) The technical feasibility of providing voting materials
              in eight or more languages for voters who speak those lan-
              guages and who have limited English proficiency.
                   (15) Matters particularly relevant to voting and admin-
              istering elections in rural and urban areas.
                   (16) Methods of voter registration for members of the uni-
              formed services and overseas voters, and methods of ensuring
              that such voters receive timely ballots that will be properly
              and expeditiously handled and counted.
                   (17) The best methods for establishing voting system
              performance benchmarks, expressed as a percentage of residual
              vote in the Federal contest at the top of the ballot.
                   (18) Broadcasting practices that may result in the broadcast
              of false information concerning the location or time of operation
              of a polling place.
                   (19) Such other matters as the Commission determines
              are appropriate.
              (c) REPORTS.—The Commission shall submit to the President
         and to the Committee on House Administration of the House of
         Representatives and the Committee on Rules and Administration
         of the Senate a report on each study conducted under subsection
         (a) together with such recommendations for administrative and
         legislative action as the Commission determines is appropriate.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 23 of 65




                                     H. R. 3295—23
         SEC. 242. STUDY, REPORT, AND RECOMMENDATIONS ON BEST PRAC-
                      TICES FOR FACILITATING MILITARY AND OVERSEAS
                      VOTING.
             (a) STUDY.—
                  (1) IN GENERAL.—The Commission, in consultation with
             the Secretary of Defense, shall conduct a study on the best
             practices for facilitating voting by absent uniformed services
             voters (as defined in section 107(1) of the Uniformed and Over-
             seas Citizens Absentee Voting Act) and overseas voters (as
             defined in section 107(5) of such Act).
                  (2) ISSUES CONSIDERED.—In conducting the study under
             paragraph (1) the Commission shall consider the following
             issues:
                       (A) The rights of residence of uniformed services voters
                  absent due to military orders.
                       (B) The rights of absent uniformed services voters and
                  overseas voters to register to vote and cast absentee ballots,
                  including the right of such voters to cast a secret ballot.
                       (C) The rights of absent uniformed services voters and
                  overseas voters to submit absentee ballot applications early
                  during an election year.
                       (D) The appropriate preelection deadline for mailing
                  absentee ballots to absent uniformed services voters and
                  overseas voters.
                       (E) The appropriate minimum period between the
                  mailing of absentee ballots to absent uniformed services
                  voters and overseas voters and the deadline for receipt
                  of such ballots.
                       (F) The timely transmission of balloting materials to
                  absent uniformed services voters and overseas voters.
                       (G) Security and privacy concerns in the transmission,
                  receipt, and processing of ballots from absent uniformed
                  services voters and overseas voters, including the need
                  to protect against fraud.
                       (H) The use of a single application by absent uniformed
                  services voters and overseas voters for absentee ballots
                  for all Federal elections occurring during a year.
                       (I) The use of a single application for voter registration
                  and absentee ballots by absent uniformed services voters
                  and overseas voters.
                       (J) The use of facsimile machines and electronic means
                  of transmission of absentee ballot applications and absentee
                  ballots to absent uniformed services voters and overseas
                  voters.
                       (K) Other issues related to the rights of absent uni-
                  formed services voters and overseas voters to participate
                  in elections.
             (b) REPORT AND RECOMMENDATIONS.—Not later than the date
         that is 18 months after the date of the enactment of this Act,
         the Commission shall submit to the President and Congress a
         report on the study conducted under subsection (a)(1) together
         with recommendations identifying the best practices used with
         respect to the issues considered under subsection (a)(2).
         SEC. 243. REPORT ON HUMAN FACTOR RESEARCH.
             Not later than 1 year after the date of the enactment of this
         Act, the Commission, in consultation with the Director of the
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 24 of 65




                                    H. R. 3295—24

         National Institute of Standards and Technology, shall submit a
         report to Congress which assesses the areas of human factor
         research, including usability engineering and human-computer and
         human-machine interaction, which feasibly could be applied to
         voting products and systems design to ensure the usability and
         accuracy of voting products and systems, including methods to
         improve access for individuals with disabilities (including blindness)
         and individuals with limited proficiency in the English language
         and to reduce voter error and the number of spoiled ballots in
         elections.
         SEC. 244. STUDY AND REPORT ON VOTERS WHO REGISTER BY MAIL
                      AND USE OF SOCIAL SECURITY INFORMATION.
              (a) REGISTRATION BY MAIL.—
                   (1) STUDY.—
                        (A) IN GENERAL.—The Commission shall conduct a
                   study of the impact of section 303(b) on voters who register
                   by mail.
                        (B) SPECIFIC ISSUES STUDIED.—The study conducted
                   under subparagraph (A) shall include—
                             (i) an examination of the impact of section 303(b)
                        on first time mail registrant voters who vote in person,
                        including the impact of such section on voter registra-
                        tion;
                             (ii) an examination of the impact of such section
                        on the accuracy of voter rolls, including preventing
                        ineligible names from being placed on voter rolls and
                        ensuring that all eligible names are placed on voter
                        rolls; and
                             (iii) an analysis of the impact of such section on
                        existing State practices, such as the use of signature
                        verification or attestation procedures to verify the
                        identity of voters in elections for Federal office, and
                        an analysis of other changes that may be made to
                        improve the voter registration process, such as
                        verification or additional information on the registra-
                        tion card.
                   (2) REPORT.—Not later than 18 months after the date on
              which section 303(b)(2) takes effect, the Commission shall
              submit a report to the President and Congress on the study
              conducted under paragraph (1)(A) together with such rec-
              ommendations for administrative and legislative action as the
              Commission determines is appropriate.
              (b) USE OF SOCIAL SECURITY INFORMATION.—Not later than
         18 months after the date on which section 303(a)(5) takes effect,
         the Commission, in consultation with the Commissioner of Social
         Security, shall study and report to Congress on the feasibility
         and advisability of using Social Security identification numbers
         or other information compiled by the Social Security Administration
         to establish voter registration or other election law eligibility or
         identification requirements, including the matching of relevant
         information specific to an individual voter, the impact of such
         use on national security issues, and whether adequate safeguards
         or waiver procedures exist to protect the privacy of an individual
         voter.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 25 of 65




                                   H. R. 3295—25
         SEC. 245. STUDY AND REPORT ON ELECTRONIC VOTING AND THE
                     ELECTORAL PROCESS.
            (a) STUDY.—
                 (1) IN GENERAL.—The Commission shall conduct a thorough
            study of issues and challenges, specifically to include the poten-
            tial for election fraud, presented by incorporating communica-
            tions and Internet technologies in the Federal, State, and local
            electoral process.
                 (2) ISSUES TO BE STUDIED.—The Commission may include
            in the study conducted under paragraph (1) an examination
            of—
                      (A) the appropriate security measures required and
                 minimum standards for certification of systems or tech-
                 nologies in order to minimize the potential for fraud in
                 voting or in the registration of qualified citizens to register
                 and vote;
                      (B) the possible methods, such as Internet or other
                 communications technologies, that may be utilized in the
                 electoral process, including the use of those technologies
                 to register voters and enable citizens to vote online, and
                 recommendations concerning statutes and rules to be
                 adopted in order to implement an online or Internet system
                 in the electoral process;
                      (C) the impact that new communications or Internet
                 technology systems for use in the electoral process could
                 have on voter participation rates, voter education, public
                 accessibility, potential external influences during the elec-
                 tions process, voter privacy and anonymity, and other
                 issues related to the conduct and administration of elec-
                 tions;
                      (D) whether other aspects of the electoral process, such
                 as public availability of candidate information and citizen
                 communication with candidates, could benefit from the
                 increased use of online or Internet technologies;
                      (E) the requirements for authorization of collection,
                 storage, and processing of electronically generated and
                 transmitted digital messages to permit any eligible person
                 to register to vote or vote in an election, including applying
                 for and casting an absentee ballot;
                      (F) the implementation cost of an online or Internet
                 voting or voter registration system and the costs of elections
                 after implementation (including a comparison of total cost
                 savings for the administration of the electoral process by
                 using Internet technologies or systems);
                      (G) identification of current and foreseeable online and
                 Internet technologies for use in the registration of voters,
                 for voting, or for the purpose of reducing election fraud,
                 currently available or in use by election authorities;
                      (H) the means by which to ensure and achieve equity
                 of access to online or Internet voting or voter registration
                 systems and address the fairness of such systems to all
                 citizens; and
                      (I) the impact of technology on the speed, timeliness,
                 and accuracy of vote counts in Federal, State, and local
                 elections.
            (b) REPORT.—
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 26 of 65




                                    H. R. 3295—26

                  (1) SUBMISSION.—Not later than 20 months after the date
             of the enactment of this Act, the Commission shall transmit
             to the Committee on House Administration of the House of
             Representatives and the Committee on Rules and Administra-
             tion of the Senate a report on the results of the study conducted
             under subsection (a), including such legislative recommenda-
             tions or model State laws as are required to address the findings
             of the Commission.
                  (2) INTERNET POSTING.—In addition to the dissemination
             requirements under chapter 19 of title 44, United States Code,
             the Election Administration Commission shall post the report
             transmitted under paragraph (1) on an Internet website.
         SEC. 246. STUDY AND REPORT ON FREE ABSENTEE BALLOT POSTAGE.
              (a) STUDY ON THE ESTABLISHMENT OF A FREE ABSENTEE BALLOT
         POSTAGE PROGRAM.—
                   (1) IN GENERAL.—The Commission, in consultation with
              the Postal Service, shall conduct a study on the feasibility
              and advisability of the establishment of a program under which
              the Postal Service shall waive or otherwise reduce the amount
              of postage applicable with respect to absentee ballots submitted
              by voters in general elections for Federal office (other than
              balloting materials mailed under section 3406 of title 39, United
              States Code) that does not apply with respect to the postage
              required to send the absentee ballots to voters.
                   (2) PUBLIC SURVEY.—As part of the study conducted under
              paragraph (1), the Commission shall conduct a survey of poten-
              tial beneficiaries under the program described in such para-
              graph, including the elderly and disabled, and shall take into
              account the results of such survey in determining the feasibility
              and advisability of establishing such a program.
              (b) REPORT.—
                   (1) SUBMISSION.—Not later than the date that is 1 year
              after the date of the enactment of this Act, the Commission
              shall submit to Congress a report on the study conducted under
              subsection (a)(1) together with recommendations for such legis-
              lative and administrative action as the Commission determines
              appropriate.
                   (2) COSTS.—The report submitted under paragraph (1) shall
              contain an estimate of the costs of establishing the program
              described in subsection (a)(1).
                   (3) IMPLEMENTATION.—The report submitted under para-
              graph (1) shall contain an analysis of the feasibility of imple-
              menting the program described in subsection (a)(1) with respect
              to the absentee ballots to be submitted in the general election
              for Federal office held in 2004.
                   (4) RECOMMENDATIONS REGARDING THE ELDERLY AND DIS-
              ABLED.—The report submitted under paragraph (1) shall—
                        (A) include recommendations on ways that program
                   described in subsection (a)(1) would target elderly individ-
                   uals and individuals with disabilities; and
                        (B) identify methods to increase the number of such
                   individuals who vote in elections for Federal office.
              (c) POSTAL SERVICE DEFINED.—The term ‘‘Postal Service’’ means
         the United States Postal Service established under section 201
         of title 39, United States Code.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 27 of 65




                                    H. R. 3295—27
         SEC. 247. CONSULTATION WITH STANDARDS BOARD AND BOARD OF
                     ADVISORS.
              The Commission shall carry out its duties under this subtitle
         in consultation with the Standards Board and the Board of Advisors.

                  Subtitle D—Election Assistance
                PART 1—REQUIREMENTS PAYMENTS
         SEC. 251. REQUIREMENTS PAYMENTS.
              (a) IN GENERAL.—The Commission shall make a requirements
         payment each year in an amount determined under section 252
         to each State which meets the conditions described in section 253
         for the year.
              (b) USE OF FUNDS.—
                   (1) IN GENERAL.—Except as provided in paragraph (2), a
              State receiving a requirements payment shall use the payment
              only to meet the requirements of title III.
                   (2) OTHER ACTIVITIES.—A State may use a requirements
              payment to carry out other activities to improve the administra-
              tion of elections for Federal office if the State certifies to the
              Commission that—
                        (A) the State has implemented the requirements of
                   title III; or
                        (B) the amount expended with respect to such other
                   activities does not exceed an amount equal to the minimum
                   payment amount applicable to the State under section
                   252(c).
              (c) RETROACTIVE PAYMENTS.—
                   (1) IN GENERAL.—Notwithstanding any other provision of
              this subtitle, including the maintenance of effort requirements
              of section 254(a)(7), a State may use a requirements payment
              as a reimbursement for costs incurred in obtaining voting equip-
              ment which meets the requirements of section 301 if the State
              obtains the equipment after the regularly scheduled general
              election for Federal office held in November 2000.
                   (2) SPECIAL RULE REGARDING MULTIYEAR CONTRACTS.—A
              State may use a requirements payment for any costs for voting
              equipment which meets the requirements of section 301 that,
              pursuant to a multiyear contract, were incurred on or after
              January 1, 2001, except that the amount that the State is
              otherwise required to contribute under the maintenance of
              effort requirements of section 254(a)(7) shall be increased by
              the amount of the payment made with respect to such multiyear
              contract.
              (d) ADOPTION OF COMMISSION GUIDELINES AND GUIDANCE NOT
         REQUIRED TO RECEIVE PAYMENT.—Nothing in this part may be
         construed to require a State to implement any of the voluntary
         voting system guidelines or any of the voluntary guidance adopted
         by the Commission with respect to any matter as a condition
         for receiving a requirements payment.
              (e) SCHEDULE OF PAYMENTS.—As soon as practicable after the
         initial appointment of all members of the Commission (but in no
         event later than 6 months thereafter), and not less frequently
         than once each calendar year thereafter, the Commission shall
         make requirements payments to States under this part.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 28 of 65




                                     H. R. 3295—28

            (f) LIMITATION.—A State may not use any portion of a require-
         ments payment—
                 (1) to pay costs associated with any litigation, except to
            the extent that such costs otherwise constitute permitted uses
            of a requirements payment under this part; or
                 (2) for the payment of any judgment.
         SEC. 252. ALLOCATION OF FUNDS.
              (a) IN GENERAL.—Subject to subsection (c), the amount of a
         requirements payment made to a State for a year shall be equal
         to the product of—
                   (1) the total amount appropriated for requirements pay-
              ments for the year pursuant to the authorization under section
              257; and
                   (2) the State allocation percentage for the State (as deter-
              mined under subsection (b)).
              (b) STATE ALLOCATION PERCENTAGE DEFINED.—The ‘‘State
         allocation percentage’’ for a State is the amount (expressed as
         a percentage) equal to the quotient of—
                   (1) the voting age population of the State (as reported
              in the most recent decennial census); and
                   (2) the total voting age population of all States (as reported
              in the most recent decennial census).
              (c) MINIMUM AMOUNT OF PAYMENT.—The amount of a require-
         ments payment made to a State for a year may not be less than—
                   (1) in the case of any of the several States or the District
              of Columbia, one-half of 1 percent of the total amount appro-
              priated for requirements payments for the year under section
              257; or
                   (2) in the case of the Commonwealth of Puerto Rico, Guam,
              American Samoa, or the United States Virgin Islands, one-
              tenth of 1 percent of such total amount.
              (d) PRO RATA REDUCTIONS.—The Administrator shall make
         such pro rata reductions to the allocations determined under sub-
         section (a) as are necessary to comply with the requirements of
         subsection (c).
              (e) CONTINUING AVAILABILITY OF FUNDS AFTER APPROPRIA-
         TION.—A requirements payment made to a State under this part
         shall be available to the State without fiscal year limitation.
         SEC. 253. CONDITION FOR RECEIPT OF FUNDS.
              (a) IN GENERAL.—A State is eligible to receive a requirements
         payment for a fiscal year if the chief executive officer of the State,
         or designee, in consultation and coordination with the chief State
         election official, has filed with the Commission a statement certi-
         fying that the State is in compliance with the requirements referred
         to in subsection (b). A State may meet the requirement of the
         previous sentence by filing with the Commission a statement which
         reads as follows: ‘‘llllll hereby certifies that it is in compli-
         ance with the requirements referred to in section 253(b) of the
         Help America Vote Act of 2002.’’ (with the blank to be filled in
         with the name of the State involved).
              (b) STATE PLAN REQUIREMENT; CERTIFICATION OF COMPLIANCE
         WITH APPLICABLE LAWS AND REQUIREMENTS.—The requirements
         referred to in this subsection are as follows:
                   (1) The State has filed with the Commission a State plan
              covering the fiscal year which the State certifies—
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 29 of 65




                                     H. R. 3295—29

                        (A) contains each of the elements described in section
                   254 with respect to the fiscal year;
                        (B) is developed in accordance with section 255; and
                        (C) meets the public notice and comment requirements
                   of section 256.
                   (2) The State has filed with the Commission a plan for
              the implementation of the uniform, nondiscriminatory adminis-
              trative complaint procedures required under section 402 (or
              has included such a plan in the State plan filed under para-
              graph (1)), and has such procedures in place for purposes of
              meeting the requirements of such section. If the State does
              not include such an implementation plan in the State plan
              filed under paragraph (1), the requirements of sections 255(b)
              and 256 shall apply to the implementation plan in the same
              manner as such requirements apply to the State plan.
                   (3) The State is in compliance with each of the laws
              described in section 906, as such laws apply with respect to
              this Act.
                   (4) To the extent that any portion of the requirements
              payment is used for activities other than meeting the require-
              ments of title III—
                        (A) the State’s proposed uses of the requirements pay-
                   ment are not inconsistent with the requirements of title
                   III; and
                        (B) the use of the funds under this paragraph is con-
                   sistent with the requirements of section 251(b).
                   (5) The State has appropriated funds for carrying out the
              activities for which the requirements payment is made in an
              amount equal to 5 percent of the total amount to be spent
              for such activities (taking into account the requirements pay-
              ment and the amount spent by the State) and, in the case
              of a State that uses a requirements payment as a reimburse-
              ment under section 251(c)(2), an additional amount equal to
              the amount of such reimbursement.
              (c) METHODS OF COMPLIANCE LEFT TO DISCRETION OF STATE.—
         The specific choices on the methods of complying with the elements
         of a State plan shall be left to the discretion of the State.
              (d) TIMING FOR FILING OF CERTIFICATION.—A State may not
         file a statement of certification under subsection (a) until the expira-
         tion of the 45-day period (or, in the case of a fiscal year other
         than the first fiscal year for which a requirements payment is
         made to the State under this subtitle, the 30-day period) which
         begins on the date the State plan under this subtitle is published
         in the Federal Register pursuant to section 255(b).
              (e) CHIEF STATE ELECTION OFFICIAL DEFINED.—In this subtitle,
         the ‘‘chief State election official’’ of a State is the individual des-
         ignated by the State under section 10 of the National Voter Reg-
         istration Act of 1993 (42 U.S.C. 1973gg–8) to be responsible for
         coordination of the State’s responsibilities under such Act.
         SEC. 254. STATE PLAN.
              (a) IN GENERAL.—The State plan shall contain a description
         of each of the following:
                   (1) How the State will use the requirements payment to
              meet the requirements of title III, and, if applicable under
              section 251(a)(2), to carry out other activities to improve the
              administration of elections.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 30 of 65




                                   H. R. 3295—30

                 (2) How the State will distribute and monitor the distribu-
            tion of the requirements payment to units of local government
            or other entities in the State for carrying out the activities
            described in paragraph (1), including a description of—
                       (A) the criteria to be used to determine the eligibility
                 of such units or entities for receiving the payment; and
                       (B) the methods to be used by the State to monitor
                 the performance of the units or entities to whom the pay-
                 ment is distributed, consistent with the performance goals
                 and measures adopted under paragraph (8).
                 (3) How the State will provide for programs for voter edu-
            cation, election official education and training, and poll worker
            training which will assist the State in meeting the requirements
            of title III.
                 (4) How the State will adopt voting system guidelines and
            processes which are consistent with the requirements of section
            301.
                 (5) How the State will establish a fund described in sub-
            section (b) for purposes of administering the State’s activities
            under this part, including information on fund management.
                 (6) The State’s proposed budget for activities under this
            part, based on the State’s best estimates of the costs of such
            activities and the amount of funds to be made available,
            including specific information on—
                       (A) the costs of the activities required to be carried
                 out to meet the requirements of title III;
                       (B) the portion of the requirements payment which
                 will be used to carry out activities to meet such require-
                 ments; and
                       (C) the portion of the requirements payment which
                 will be used to carry out other activities.
                 (7) How the State, in using the requirements payment,
            will maintain the expenditures of the State for activities funded
            by the payment at a level that is not less than the level
            of such expenditures maintained by the State for the fiscal
            year ending prior to November 2000.
                 (8) How the State will adopt performance goals and meas-
            ures that will be used by the State to determine its success
            and the success of units of local government in the State
            in carrying out the plan, including timetables for meeting each
            of the elements of the plan, descriptions of the criteria the
            State will use to measure performance and the process used
            to develop such criteria, and a description of which official
            is to be held responsible for ensuring that each performance
            goal is met.
                 (9) A description of the uniform, nondiscriminatory State-
            based administrative complaint procedures in effect under sec-
            tion 402.
                 (10) If the State received any payment under title I, a
            description of how such payment will affect the activities pro-
            posed to be carried out under the plan, including the amount
            of funds available for such activities.
                 (11) How the State will conduct ongoing management of
            the plan, except that the State may not make any material
            change in the administration of the plan unless the change—
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 31 of 65




                                    H. R. 3295—31

                      (A) is developed and published in the Federal Register
                 in accordance with section 255 in the same manner as
                 the State plan;
                      (B) is subject to public notice and comment in accord-
                 ance with section 256 in the same manner as the State
                 plan; and
                      (C) takes effect only after the expiration of the 30-
                 day period which begins on the date the change is published
                 in the Federal Register in accordance with subparagraph
                 (A).
                 (12) In the case of a State with a State plan in effect
            under this subtitle during the previous fiscal year, a description
            of how the plan reflects changes from the State plan for the
            previous fiscal year and of how the State succeeded in carrying
            out the State plan for such previous fiscal year.
                 (13) A description of the committee which participated in
            the development of the State plan in accordance with section
            255 and the procedures followed by the committee under such
            section and section 256.
            (b) REQUIREMENTS FOR ELECTION FUND.—
                 (1) ELECTION FUND DESCRIBED.—For purposes of subsection
            (a)(5), a fund described in this subsection with respect to a
            State is a fund which is established in the treasury of the
            State government, which is used in accordance with paragraph
            (2), and which consists of the following amounts:
                      (A) Amounts appropriated or otherwise made available
                 by the State for carrying out the activities for which the
                 requirements payment is made to the State under this
                 part.
                      (B) The requirements payment made to the State under
                 this part.
                      (C) Such other amounts as may be appropriated under
                 law.
                      (D) Interest earned on deposits of the fund.
                 (2) USE OF FUND.—Amounts in the fund shall be used
            by the State exclusively to carry out the activities for which
            the requirements payment is made to the State under this
            part.
                 (3) TREATMENT OF STATES THAT REQUIRE CHANGES TO STATE
            LAW.—In the case of a State that requires State legislation
            to establish the fund described in this subsection, the Commis-
            sion shall defer disbursement of the requirements payment
            to such State until such time as legislation establishing the
            fund is enacted.
            (c) PROTECTION AGAINST ACTIONS BASED ON INFORMATION IN
         PLAN.—
                 (1) IN GENERAL.—No action may be brought under this
            Act against a State or other jurisdiction on the basis of any
            information contained in the State plan filed under this part.
                 (2) EXCEPTION FOR CRIMINAL ACTS.—Paragraph (1) may
            not be construed to limit the liability of a State or other
            jurisdiction for criminal acts or omissions.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 32 of 65




                                    H. R. 3295—32
         SEC. 255. PROCESS FOR DEVELOPMENT AND FILING OF PLAN;
                    PUBLICATION BY COMMISSION.
              (a) IN GENERAL.—The chief State election official shall develop
         the State plan under this subtitle through a committee of appro-
         priate individuals, including the chief election officials of the two
         most populous jurisdictions within the States, other local election
         officials, stake holders (including representatives of groups of
         individuals with disabilities), and other citizens, appointed for such
         purpose by the chief State election official.
              (b) PUBLICATION OF PLAN BY COMMISSION.—After receiving the
         State plan of a State under this subtitle, the Commission shall
         cause to have the plan published in the Federal Register.
         SEC. 256. REQUIREMENT FOR PUBLIC NOTICE AND COMMENT.
             For purposes of section 251(a)(1)(C), a State plan meets the
         public notice and comment requirements of this section if—
                  (1) not later than 30 days prior to the submission of the
             plan, the State made a preliminary version of the plan available
             for public inspection and comment;
                  (2) the State publishes notice that the preliminary version
             of the plan is so available; and
                  (3) the State took the public comments made regarding
             the preliminary version of the plan into account in preparing
             the plan which was filed with the Commission.
         SEC. 257. AUTHORIZATION OF APPROPRIATIONS.
              (a) IN GENERAL.—In addition to amounts transferred under
         section 104(c), there are authorized to be appropriated for require-
         ments payments under this part the following amounts:
                  (1) For fiscal year 2003, $1,400,000,000.
                  (2) For fiscal year 2004, $1,000,000,000.
                  (3) For fiscal year 2005, $600,000,000.
              (b) AVAILABILITY.—Any amounts appropriated pursuant to the
         authority of subsection (a) shall remain available without fiscal
         year limitation until expended.
         SEC. 258. REPORTS.
              Not later than 6 months after the end of each fiscal year
         for which a State received a requirements payment under this
         part, the State shall submit a report to the Commission on the
         activities conducted with the funds provided during the year, and
         shall include in the report—
                   (1) a list of expenditures made with respect to each category
              of activities described in section 251(b);
                   (2) the number and type of articles of voting equipment
              obtained with the funds; and
                   (3) an analysis and description of the activities funded
              under this part to meet the requirements of this Act and
              an analysis and description of how such activities conform
              to the State plan under section 254.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 33 of 65




                                     H. R. 3295—33

         PART 2—PAYMENTS TO STATES AND UNITS OF
          LOCAL GOVERNMENT TO ASSURE ACCESS
          FOR INDIVIDUALS WITH DISABILITIES
         SEC. 261. PAYMENTS TO STATES AND UNITS OF LOCAL GOVERNMENT
                      TO ASSURE ACCESS FOR INDIVIDUALS WITH DISABIL-
                      ITIES.
              (a) IN GENERAL.—The Secretary of Health and Human Services
         shall make a payment to each eligible State and each eligible
         unit of local government (as described in section 263).
              (b) USE OF FUNDS.—An eligible State and eligible unit of local
         government shall use the payment received under this part for—
                   (1) making polling places, including the path of travel,
              entrances, exits, and voting areas of each polling facility, acces-
              sible to individuals with disabilities, including the blind and
              visually impaired, in a manner that provides the same oppor-
              tunity for access and participation (including privacy and
              independence) as for other voters; and
                   (2) providing individuals with disabilities and the other
              individuals described in paragraph (1) with information about
              the accessibility of polling places, including outreach programs
              to inform the individuals about the availability of accessible
              polling places and training election officials, poll workers, and
              election volunteers on how best to promote the access and
              participation of individuals with disabilities in elections for
              Federal office.
              (c) SCHEDULE OF PAYMENTS.—As soon as practicable after the
         date of the enactment of this Act (but in no event later than
         6 months thereafter), and not less frequently than once each cal-
         endar year thereafter, the Secretary shall make payments under
         this part.
         SEC. 262. AMOUNT OF PAYMENT.
              (a) IN GENERAL.—The amount of a payment made to an eligible
         State or an eligible unit of local government for a year under
         this part shall be determined by the Secretary.
              (b) CONTINUING AVAILABILITY OF FUNDS AFTER APPROPRIA-
         TION.—A payment made to an eligible State or eligible unit of
         local government under this part shall be available without fiscal
         year limitation.
         SEC. 263. REQUIREMENTS FOR ELIGIBILITY.
              (a) APPLICATION.—Each State or unit of local government that
         desires to receive a payment under this part for a fiscal year
         shall submit an application for the payment to the Secretary at
         such time and in such manner and containing such information
         as the Secretary shall require.
              (b) CONTENTS OF APPLICATION.—Each application submitted
         under subsection (a) shall—
                   (1) describe the activities for which assistance under this
              section is sought; and
                   (2) provide such additional information and certifications
              as the Secretary determines to be essential to ensure compli-
              ance with the requirements of this part.
              (c) PROTECTION AGAINST ACTIONS BASED ON INFORMATION IN
         APPLICATION.—
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 34 of 65




                                      H. R. 3295—34

                  (1) IN GENERAL.—No action may be brought under this
             Act against a State or unit of local government on the basis
             of any information contained in the application submitted under
             subsection (a).
                  (2) EXCEPTION FOR CRIMINAL ACTS.—Paragraph (1) may
             not be construed to limit the liability of a State or unit of
             local government for criminal acts or omissions.
         SEC. 264. AUTHORIZATION OF APPROPRIATIONS.
             (a) IN GENERAL.—There are authorized to be appropriated to
         carry out the provisions of this part the following amounts:
                  (1) For fiscal year 2003, $50,000,000.
                  (2) For fiscal year 2004, $25,000,000.
                  (3) For fiscal year 2005, $25,000,000.
             (b) AVAILABILITY.—Any amounts appropriated pursuant to the
         authority of subsection (a) shall remain available without fiscal
         year limitation until expended.
         SEC. 265. REPORTS.
              (a) REPORTS BY RECIPIENTS.—Not later than the 6 months
         after the end of each fiscal year for which an eligible State or
         eligible unit of local government received a payment under this
         part, the State or unit shall submit a report to the Secretary
         on the activities conducted with the funds provided during the
         year, and shall include in the report a list of expenditures made
         with respect to each category of activities described in section
         261(b).
              (b) REPORT BY SECRETARY TO COMMITTEES.—With respect to
         each fiscal year for which the Secretary makes payments under
         this part, the Secretary shall submit a report on the activities
         carried out under this part to the Committee on House Administra-
         tion of the House of Representatives and the Committee on Rules
         and Administration of the Senate.

          PART 3—GRANTS FOR RESEARCH ON VOTING
                TECHNOLOGY IMPROVEMENTS
         SEC. 271. GRANTS FOR RESEARCH ON VOTING TECHNOLOGY IMPROVE-
                      MENTS.
              (a) IN GENERAL.—The Commission shall make grants to assist
         entities in carrying out research and development to improve the
         quality, reliability, accuracy, accessibility, affordability, and security
         of voting equipment, election systems, and voting technology.
              (b) ELIGIBILITY.—An entity is eligible to receive a grant under
         this part if it submits to the Commission (at such time and in
         such form as the Commission may require) an application
         containing—
                   (1) certifications that the research and development funded
              with the grant will take into account the need to make voting
              equipment fully accessible for individuals with disabilities,
              including the blind and visually impaired, the need to ensure
              that such individuals can vote independently and with privacy,
              and the need to provide alternative language accessibility for
              individuals with limited proficiency in the English language
              (consistent with the requirements of the Voting Rights Act
              of 1965); and
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 35 of 65




                                   H. R. 3295—35

                  (2) such other information and certifications as the
             Commission may require.
             (c) APPLICABILITY OF REGULATIONS GOVERNING PATENT RIGHTS
         IN INVENTIONS MADE WITH FEDERAL ASSISTANCE.—Any invention
         made by the recipient of a grant under this part using funds
         provided under this part shall be subject to chapter 18 of title
         35, United States Code (relating to patent rights in inventions
         made with Federal assistance).
             (d) RECOMMENDATION OF TOPICS FOR RESEARCH.—
                  (1) IN GENERAL.—The Director of the National Institute
             of Standards and Technology (hereafter in this section referred
             to as the ‘‘Director’’) shall submit to the Commission an annual
             list of the Director’s suggestions for issues which may be the
             subject of research funded with grants awarded under this
             part during the year.
                  (2) REVIEW OF GRANT APPLICATIONS RECEIVED BY COMMIS-
             SION.—The Commission shall submit each application it
             receives for a grant under this part to the Director, who shall
             review the application and provide the Commission with such
             comments as the Director considers appropriate.
                  (3) MONITORING AND ADJUSTMENT OF GRANT ACTIVITIES AT
             REQUEST OF COMMISSION.—After the Commission has awarded
             a grant under this part, the Commission may request that
             the Director monitor the grant, and (to the extent permitted
             under the terms of the grant as awarded) the Director may
             recommend to the Commission that the recipient of the grant
             modify and adjust the activities carried out under the grant.
                  (4) EVALUATION OF GRANTS AT REQUEST OF COMMISSION.—
                       (A) IN GENERAL.—In the case of a grant for which
                  the Commission submits the application to the Director
                  under paragraph (2) or requests that the Director monitor
                  the grant under paragraph (3), the Director shall prepare
                  and submit to the Commission an evaluation of the grant
                  and the activities carried out under the grant.
                       (B) INCLUSION IN REPORTS.—The Commission shall
                  include the evaluations submitted under subparagraph (A)
                  for a year in the report submitted for the year under
                  section 207.
             (e) PROVISION OF INFORMATION ON PROJECTS.—The Commission
         may provide to the Technical Guidelines Development Committee
         under part 3 of subtitle A such information regarding the activities
         funded under this part as the Commission deems necessary to
         assist the Committee in carrying out its duties.
         SEC. 272. REPORT.
              (a) IN GENERAL.—Each entity which receives a grant under
         this part shall submit to the Commission a report describing the
         activities carried out with the funds provided under the grant.
              (b) DEADLINE.—An entity shall submit a report required under
         subsection (a) not later than 60 days after the end of the fiscal
         year for which the entity received the grant which is the subject
         of the report.
         SEC. 273. AUTHORIZATION OF APPROPRIATIONS.
             (a) IN GENERAL.—There are authorized to be appropriated for
         grants under this part $20,000,000 for fiscal year 2003.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 36 of 65




                                    H. R. 3295—36

              (b) AVAILABILITY OF FUNDS.—Amounts appropriated pursuant
         to the authorization under this section shall remain available, with-
         out fiscal year limitation, until expended.
           PART 4—PILOT PROGRAM FOR TESTING OF
                EQUIPMENT AND TECHNOLOGY
         SEC. 281. PILOT PROGRAM.
             (a) IN GENERAL.—The Commission shall make grants to carry
         out pilot programs under which new technologies in voting systems
         and equipment are tested and implemented on a trial basis so
         that the results of such tests and trials are reported to Congress.
             (b) ELIGIBILITY.—An entity is eligible to receive a grant under
         this part if it submits to the Commission (at such time and in
         such form as the Commission may require) an application
         containing—
                  (1) certifications that the pilot programs funded with the
             grant will take into account the need to make voting equipment
             fully accessible for individuals with disabilities, including the
             blind and visually impaired, the need to ensure that such
             individuals can vote independently and with privacy, and the
             need to provide alternative language accessibility for individ-
             uals with limited proficiency in the English language (consistent
             with the requirements of the Voting Rights Act of 1965 and
             the requirements of this Act); and
                  (2) such other information and certifications as the
             Commission may require.
             (c) RECOMMENDATION OF TOPICS FOR PILOT PROGRAMS.—
                  (1) IN GENERAL.—The Director of the National Institute
             of Standards and Technology (hereafter in this section referred
             to as the ‘‘Director’’) shall submit to the Commission an annual
             list of the Director’s suggestions for issues which may be the
             subject of pilot programs funded with grants awarded under
             this part during the year.
                  (2) REVIEW OF GRANT APPLICATIONS RECEIVED BY COMMIS-
             SION.—The Commission shall submit each application it
             receives for a grant under this part to the Director, who shall
             review the application and provide the Commission with such
             comments as the Director considers appropriate.
                  (3) MONITORING AND ADJUSTMENT OF GRANT ACTIVITIES AT
             REQUEST OF COMMISSION.—After the Commission has awarded
             a grant under this part, the Commission may request that
             the Director monitor the grant, and (to the extent permitted
             under the terms of the grant as awarded) the Director may
             recommend to the Commission that the recipient of the grant
             modify and adjust the activities carried out under the grant.
                  (4) EVALUATION OF GRANTS AT REQUEST OF COMMISSION.—
                       (A) IN GENERAL.—In the case of a grant for which
                  the Commission submits the application to the Director
                  under paragraph (2) or requests that the Director monitor
                  the grant under paragraph (3), the Director shall prepare
                  and submit to the Commission an evaluation of the grant
                  and the activities carried out under the grant.
                       (B) INCLUSION IN REPORTS.—The Commission shall
                  include the evaluations submitted under subparagraph (A)
                  for a year in the report submitted for the year under
                  section 207.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 37 of 65




                                    H. R. 3295—37

             (d) PROVISION OF INFORMATION ON PROJECTS.—The Commission
         may provide to the Technical Guidelines Development Committee
         under part 3 of subtitle A such information regarding the activities
         funded under this part as the Commission deems necessary to
         assist the Committee in carrying out its duties.
         SEC. 282. REPORT.
              (a) IN GENERAL.—Each entity which receives a grant under
         this part shall submit to the Commission a report describing the
         activities carried out with the funds provided under the grant.
              (b) DEADLINE.—An entity shall submit a report required under
         subsection (a) not later than 60 days after the end of the fiscal
         year for which the entity received the grant which is the subject
         of the report.
         SEC. 283. AUTHORIZATION OF APPROPRIATIONS.
              (a) IN GENERAL.—There are authorized to be appropriated for
         grants under this part $10,000,000 for fiscal year 2003.
              (b) AVAILABILITY OF FUNDS.—Amounts appropriated pursuant
         to the authorization under this section shall remain available, with-
         out fiscal year limitation, until expended.
               PART 5—PROTECTION AND ADVOCACY
                          SYSTEMS
         SEC. 291. PAYMENTS FOR PROTECTION AND ADVOCACY SYSTEMS.
              (a) IN GENERAL.—In addition to any other payments made
         under this subtitle, the Secretary of Health and Human Services
         shall pay the protection and advocacy system (as defined in section
         102 of the Developmental Disabilities Assistance and Bill of Rights
         Act of 2000 (42 U.S.C. 15002)) of each State to ensure full participa-
         tion in the electoral process for individuals with disabilities,
         including registering to vote, casting a vote and accessing polling
         places. In providing such services, protection and advocacy systems
         shall have the same general authorities as they are afforded under
         subtitle C of title I of the Developmental Disabilities Assistance
         and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.).
              (b) MINIMUM GRANT AMOUNT.—The minimum amount of each
         grant to a protection and advocacy system shall be determined
         and allocated as set forth in subsections (c)(3), (c)(4), (c)(5), (e),
         and (g) of section 509 of the Rehabilitation Act of 1973 (29 U.S.C.
         794e), except that the amount of the grants to systems referred
         to in subsections (c)(3)(B) and (c)(4)(B) of that section shall be
         not less than $70,000 and $35,000, respectively.
              (c) TRAINING AND TECHNICAL ASSISTANCE PROGRAM.—
                   (1) IN GENERAL.—Not later than 90 days after the date
              on which the initial appropriation of funds for a fiscal year
              is made pursuant to the authorization under section 292, the
              Secretary shall set aside 7 percent of the amount appropriated
              under such section and use such portion to make payments
              to eligible entities to provide training and technical assistance
              with respect to the activities carried out under this section.
                   (2) USE OF FUNDS.—A recipient of a payment under this
              subsection may use the payment to support training in the
              use of voting systems and technologies, and to demonstrate
              and evaluate the use of such systems and technologies, by
              individuals with disabilities (including blindness) in order to
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 38 of 65




                                    H. R. 3295—38

             assess the availability and use of such systems and technologies
             for such individuals. At least one of the recipients under this
             subsection shall use the payment to provide training and tech-
             nical assistance for nonvisual access.
                  (3) ELIGIBILITY.—An entity is eligible to receive a payment
             under this subsection if the entity—
                       (A) is a public or private nonprofit entity with dem-
                  onstrated experience in voting issues for individuals with
                  disabilities;
                       (B) is governed by a board with respect to which the
                  majority of its members are individuals with disabilities
                  or family members of such individuals or individuals who
                  are blind; and
                       (C) submits to the Secretary an application at such
                  time, in such manner, and containing such information
                  as the Secretary may require.
         SEC. 292. AUTHORIZATION OF APPROPRIATIONS.
              (a) IN GENERAL.—In addition to any other amounts authorized
         to be appropriated under this subtitle, there are authorized to
         be appropriated $10,000,000 for each of the fiscal years 2003, 2004,
         2005, and 2006, and for each subsequent fiscal year such sums
         as may be necessary, for the purpose of making payments under
         section 291(a); except that none of the funds provided by this
         subsection shall be used to initiate or otherwise participate in
         any litigation related to election-related disability access, notwith-
         standing the general authorities that the protection and advocacy
         systems are otherwise afforded under subtitle C of title I of the
         Developmental Disabilities Assistance and Bill of Rights Act of
         2000 (42 U.S.C. 15041 et seq.).
              (b) AVAILABILITY.—Any amounts appropriated pursuant to the
         authority of this section shall remain available until expended.
           PART 6—NATIONAL STUDENT AND PARENT
                     MOCK ELECTION
         SEC. 295. NATIONAL STUDENT AND PARENT MOCK ELECTION.
              (a) IN GENERAL.—The Election Assistance Commission is
         authorized to award grants to the National Student and Parent
         Mock Election, a national nonprofit, nonpartisan organization that
         works to promote voter participation in American elections to enable
         it to carry out voter education activities for students and their
         parents. Such activities may—
                  (1) include simulated national elections at least 5 days
              before the actual election that permit participation by students
              and parents from each of the 50 States in the United States,
              its territories, the District of Columbia, and United States
              schools overseas; and
                  (2) consist of—
                       (A) school forums and local cable call-in shows on the
                  national issues to be voted upon in an ‘‘issues forum’’;
                       (B) speeches and debates before students and parents
                  by local candidates or stand-ins for such candidates;
                       (C) quiz team competitions, mock press conferences,
                  and speech writing competitions;
                       (D) weekly meetings to follow the course of the cam-
                  paign; or
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 39 of 65




                                     H. R. 3295—39

                      (E) school and neighborhood campaigns to increase
                 voter turnout, including newsletters, posters, telephone
                 chains, and transportation.
             (b) REQUIREMENT.—The National Student and Parent Mock
         Election shall present awards to outstanding student and parent
         mock election projects.
         SEC. 296. AUTHORIZATION OF APPROPRIATIONS.
             There are authorized to be appropriated to carry out the provi-
         sions of this subtitle $200,000 for fiscal year 2003 and such sums
         as may be necessary for each of the 6 succeeding fiscal years.

         TITLE III—UNIFORM AND NONDISCRIM-
           INATORY ELECTION TECHNOLOGY
           AND    ADMINISTRATION  REQUIRE-
           MENTS
                       Subtitle A—Requirements
         SEC. 301. VOTING SYSTEMS STANDARDS.
              (a) REQUIREMENTS.—Each voting system used in an election
         for Federal office shall meet the following requirements:
                  (1) IN GENERAL.—
                       (A) Except as provided in subparagraph (B), the voting
                  system (including any lever voting system, optical scanning
                  voting system, or direct recording electronic system) shall—
                            (i) permit the voter to verify (in a private and
                       independent manner) the votes selected by the voter
                       on the ballot before the ballot is cast and counted;
                            (ii) provide the voter with the opportunity (in a
                       private and independent manner) to change the ballot
                       or correct any error before the ballot is cast and
                       counted (including the opportunity to correct the error
                       through the issuance of a replacement ballot if the
                       voter was otherwise unable to change the ballot or
                       correct any error); and
                            (iii) if the voter selects votes for more than one
                       candidate for a single office—
                                  (I) notify the voter that the voter has selected
                            more than one candidate for a single office on
                            the ballot;
                                  (II) notify the voter before the ballot is cast
                            and counted of the effect of casting multiple votes
                            for the office; and
                                  (III) provide the voter with the opportunity
                            to correct the ballot before the ballot is cast and
                            counted.
                       (B) A State or jurisdiction that uses a paper ballot
                  voting system, a punch card voting system, or a central
                  count voting system (including mail-in absentee ballots
                  and mail-in ballots), may meet the requirements of
                  subparagraph (A)(iii) by—
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 40 of 65




                                   H. R. 3295—40

                           (i) establishing a voter education program specific
                      to that voting system that notifies each voter of the
                      effect of casting multiple votes for an office; and
                           (ii) providing the voter with instructions on how
                      to correct the ballot before it is cast and counted
                      (including instructions on how to correct the error
                      through the issuance of a replacement ballot if the
                      voter was otherwise unable to change the ballot or
                      correct any error).
                      (C) The voting system shall ensure that any notification
                 required under this paragraph preserves the privacy of
                 the voter and the confidentiality of the ballot.
                 (2) AUDIT CAPACITY.—
                      (A) IN GENERAL.—The voting system shall produce a
                 record with an audit capacity for such system.
                      (B) MANUAL AUDIT CAPACITY.—
                           (i) The voting system shall produce a permanent
                      paper record with a manual audit capacity for such
                      system.
                           (ii) The voting system shall provide the voter with
                      an opportunity to change the ballot or correct any
                      error before the permanent paper record is produced.
                           (iii) The paper record produced under subpara-
                      graph (A) shall be available as an official record for
                      any recount conducted with respect to any election
                      in which the system is used.
                 (3) ACCESSIBILITY FOR INDIVIDUALS WITH DISABILITIES.—
            The voting system shall—
                      (A) be accessible for individuals with disabilities,
                 including nonvisual accessibility for the blind and visually
                 impaired, in a manner that provides the same opportunity
                 for access and participation (including privacy and
                 independence) as for other voters;
                      (B) satisfy the requirement of subparagraph (A)
                 through the use of at least one direct recording electronic
                 voting system or other voting system equipped for individ-
                 uals with disabilities at each polling place; and
                      (C) if purchased with funds made available under title
                 II on or after January 1, 2007, meet the voting system
                 standards for disability access (as outlined in this para-
                 graph).
                 (4) ALTERNATIVE LANGUAGE ACCESSIBILITY.—The voting
            system shall provide alternative language accessibility pursuant
            to the requirements of section 203 of the Voting Rights Act
            of 1965 (42 U.S.C. 1973aa–1a).
                 (5) ERROR RATES.—The error rate of the voting system
            in counting ballots (determined by taking into account only
            those errors which are attributable to the voting system and
            not attributable to an act of the voter) shall comply with the
            error rate standards established under section 3.2.1 of the
            voting systems standards issued by the Federal Election
            Commission which are in effect on the date of the enactment
            of this Act.
                 (6) UNIFORM DEFINITION OF WHAT CONSTITUTES A VOTE.—
            Each State shall adopt uniform and nondiscriminatory stand-
            ards that define what constitutes a vote and what will be
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 41 of 65




                                    H. R. 3295—41

             counted as a vote for each category of voting system used
             in the State.
             (b) VOTING SYSTEM DEFINED.—In this section, the term ‘‘voting
         system’’ means—
                   (1) the total combination of mechanical, electromechanical,
              or electronic equipment (including the software, firmware, and
              documentation required to program, control, and support the
              equipment) that is used—
                        (A) to define ballots;
                        (B) to cast and count votes;
                        (C) to report or display election results; and
                        (D) to maintain and produce any audit trail informa-
                   tion; and
                   (2) the practices and associated documentation used—
                        (A) to identify system components and versions of such
                   components;
                        (B) to test the system during its development and
                   maintenance;
                        (C) to maintain records of system errors and defects;
                        (D) to determine specific system changes to be made
                   to a system after the initial qualification of the system;
                   and
                        (E) to make available any materials to the voter (such
                   as notices, instructions, forms, or paper ballots).
              (c) CONSTRUCTION.—
                   (1) IN GENERAL.—Nothing in this section shall be construed
             to prohibit a State or jurisdiction which used a particular
             type of voting system in the elections for Federal office held
             in November 2000 from using the same type of system after
             the effective date of this section, so long as the system meets
             or is modified to meet the requirements of this section.
                   (2) PROTECTION OF PAPER BALLOT VOTING SYSTEMS.—For
             purposes of subsection (a)(1)(A)(i), the term ‘‘verify’’ may not
              be defined in a manner that makes it impossible for a paper
              ballot voting system to meet the requirements of such sub-
              section or to be modified to meet such requirements.
              (d) EFFECTIVE DATE.—Each State and jurisdiction shall be
         required to comply with the requirements of this section on and
         after January 1, 2006.
         SEC. 302. PROVISIONAL VOTING AND VOTING INFORMATION REQUIRE-
                      MENTS.
              (a) PROVISIONAL VOTING REQUIREMENTS.—If an individual
         declares that such individual is a registered voter in the jurisdiction
         in which the individual desires to vote and that the individual
         is eligible to vote in an election for Federal office, but the name
         of the individual does not appear on the official list of eligible
         voters for the polling place or an election official asserts that the
         individual is not eligible to vote, such individual shall be permitted
         to cast a provisional ballot as follows:
                   (1) An election official at the polling place shall notify
              the individual that the individual may cast a provisional ballot
              in that election.
                   (2) The individual shall be permitted to cast a provisional
              ballot at that polling place upon the execution of a written
              affirmation by the individual before an election official at the
              polling place stating that the individual is—
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 42 of 65




                                     H. R. 3295—42

                         (A) a registered voter in the jurisdiction in which the
                   individual desires to vote; and
                         (B) eligible to vote in that election.
                   (3) An election official at the polling place shall transmit
              the ballot cast by the individual or the voter information con-
              tained in the written affirmation executed by the individual
              under paragraph (2) to an appropriate State or local election
              official for prompt verification under paragraph (4).
                   (4) If the appropriate State or local election official to
              whom the ballot or voter information is transmitted under
              paragraph (3) determines that the individual is eligible under
              State law to vote, the individual’s provisional ballot shall be
              counted as a vote in that election in accordance with State
              law.
                   (5)(A) At the time that an individual casts a provisional
              ballot, the appropriate State or local election official shall give
              the individual written information that states that any indi-
              vidual who casts a provisional ballot will be able to ascertain
              under the system established under subparagraph (B) whether
              the vote was counted, and, if the vote was not counted, the
              reason that the vote was not counted.
                   (B) The appropriate State or local election official shall
              establish a free access system (such as a toll-free telephone
              number or an Internet website) that any individual who casts
              a provisional ballot may access to discover whether the vote
              of that individual was counted, and, if the vote was not counted,
              the reason that the vote was not counted.
         States described in section 4(b) of the National Voter Registration
         Act of 1993 (42 U.S.C. 1973gg–2(b)) may meet the requirements
         of this subsection using voter registration procedures established
         under applicable State law. The appropriate State or local official
         shall establish and maintain reasonable procedures necessary to
         protect the security, confidentiality, and integrity of personal
         information collected, stored, or otherwise used by the free access
         system established under paragraph (5)(B). Access to information
         about an individual provisional ballot shall be restricted to the
         individual who cast the ballot.
              (b) VOTING INFORMATION REQUIREMENTS.—
                   (1) PUBLIC POSTING ON ELECTION DAY.—The appropriate
              State or local election official shall cause voting information
              to be publicly posted at each polling place on the day of each
              election for Federal office.
                   (2) VOTING INFORMATION DEFINED.—In this section, the
              term ‘‘voting information’’ means—
                         (A) a sample version of the ballot that will be used
                   for that election;
                         (B) information regarding the date of the election and
                   the hours during which polling places will be open;
                         (C) instructions on how to vote, including how to cast
                   a vote and how to cast a provisional ballot;
                         (D) instructions for mail-in registrants and first-time
                   voters under section 303(b);
                         (E) general information on voting rights under
                   applicable Federal and State laws, including information
                   on the right of an individual to cast a provisional ballot
                   and instructions on how to contact the appropriate officials
                   if these rights are alleged to have been violated; and
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 43 of 65




                                     H. R. 3295—43

                       (F) general information on Federal and State laws
                  regarding prohibitions on acts of fraud and misrepresenta-
                  tion.
              (c) VOTERS WHO VOTE AFTER THE POLLS CLOSE.—Any indi-
         vidual who votes in an election for Federal office as a result of
         a Federal or State court order or any other order extending the
         time established for closing the polls by a State law in effect
         10 days before the date of that election may only vote in that
         election by casting a provisional ballot under subsection (a). Any
         such ballot cast under the preceding sentence shall be separated
         and held apart from other provisional ballots cast by those not
         affected by the order.
              (d) EFFECTIVE DATE FOR PROVISIONAL VOTING AND VOTING
         INFORMATION.—Each State and jurisdiction shall be required to
         comply with the requirements of this section on and after January
         1, 2004.
         SEC. 303. COMPUTERIZED STATEWIDE VOTER REGISTRATION LIST
                     REQUIREMENTS AND REQUIREMENTS FOR VOTERS WHO
                     REGISTER BY MAIL.
            (a) COMPUTERIZED STATEWIDE VOTER REGISTRATION LIST
         REQUIREMENTS.—
                (1) IMPLEMENTATION.—
                      (A) IN GENERAL.—Except as provided in subparagraph
                (B), each State, acting through the chief State election
                official, shall implement, in a uniform and nondiscrim-
                inatory manner, a single, uniform, official, centralized,
                interactive computerized statewide voter registration list
                defined, maintained, and administered at the State level
                that contains the name and registration information of
                every legally registered voter in the State and assigns
                a unique identifier to each legally registered voter in the
                State (in this subsection referred to as the ‘‘computerized
                list’’), and includes the following:
                           (i) The computerized list shall serve as the single
                      system for storing and managing the official list of
                      registered voters throughout the State.
                           (ii) The computerized list contains the name and
                      registration information of every legally registered
                      voter in the State.
                           (iii) Under the computerized list, a unique identi-
                      fier is assigned to each legally registered voter in the
                      State.
                           (iv) The computerized list shall be coordinated with
                      other agency databases within the State.
                           (v) Any election official in the State, including
                      any local election official, may obtain immediate elec-
                      tronic access to the information contained in the
                      computerized list.
                           (vi) All voter registration information obtained by
                      any local election official in the State shall be electroni-
                      cally entered into the computerized list on an expedited
                      basis at the time the information is provided to the
                      local official.
                           (vii) The chief State election official shall provide
                      such support as may be required so that local election
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 44 of 65




                                     H. R. 3295—44

                      officials are able to enter information as described
                      in clause (vi).
                            (viii) The computerized list shall serve as the offi-
                      cial voter registration list for the conduct of all elec-
                      tions for Federal office in the State.
                      (B) EXCEPTION.—The requirement under subparagraph
                 (A) shall not apply to a State in which, under a State
                 law in effect continuously on and after the date of the
                 enactment of this Act, there is no voter registration require-
                 ment for individuals in the State with respect to elections
                 for Federal office.
                 (2) COMPUTERIZED LIST MAINTENANCE.—
                      (A) IN GENERAL.—The appropriate State or local elec-
                 tion official shall perform list maintenance with respect
                 to the computerized list on a regular basis as follows:
                            (i) If an individual is to be removed from the
                      computerized list, such individual shall be removed
                      in accordance with the provisions of the National Voter
                      Registration Act of 1993 (42 U.S.C. 1973gg et seq.),
                      including subsections (a)(4), (c)(2), (d), and (e) of section
                      8 of such Act (42 U.S.C. 1973gg–6).
                            (ii) For purposes of removing names of ineligible
                      voters from the official list of eligible voters—
                                  (I) under section 8(a)(3)(B) of such Act (42
                            U.S.C. 1973gg–6(a)(3)(B)), the State shall coordi-
                            nate the computerized list with State agency
                            records on felony status; and
                                  (II) by reason of the death of the registrant
                            under section 8(a)(4)(A) of such Act (42 U.S.C.
                            1973gg–6(a)(4)(A)), the State shall coordinate the
                            computerized list with State agency records on
                            death.
                            (iii) Notwithstanding the preceding provisions of
                      this subparagraph, if a State is described in section
                      4(b) of the National Voter Registration Act of 1993
                      (42 U.S.C. 1973gg–2(b)), that State shall remove the
                      names of ineligible voters from the computerized list
                      in accordance with State law.
                      (B) CONDUCT.—The list maintenance performed under
                 subparagraph (A) shall be conducted in a manner that
                 ensures that—
                            (i) the name of each registered voter appears in
                      the computerized list;
                            (ii) only voters who are not registered or who are
                      not eligible to vote are removed from the computerized
                      list; and
                            (iii) duplicate names are eliminated from the
                      computerized list.
                 (3) TECHNOLOGICAL SECURITY OF COMPUTERIZED LIST.—The
            appropriate State or local official shall provide adequate techno-
            logical security measures to prevent the unauthorized access
            to the computerized list established under this section.
                 (4) MINIMUM STANDARD FOR ACCURACY OF STATE VOTER
            REGISTRATION RECORDS.—The State election system shall
            include provisions to ensure that voter registration records
            in the State are accurate and are updated regularly, including
            the following:
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 45 of 65




                                  H. R. 3295—45

                    (A) A system of file maintenance that makes a reason-
               able effort to remove registrants who are ineligible to vote
               from the official list of eligible voters. Under such system,
               consistent with the National Voter Registration Act of 1993
               (42 U.S.C. 1973gg et seq.), registrants who have not
               responded to a notice and who have not voted in 2 consecu-
               tive general elections for Federal office shall be removed
               from the official list of eligible voters, except that no reg-
               istrant may be removed solely by reason of a failure to
               vote.
                    (B) Safeguards to ensure that eligible voters are not
               removed in error from the official list of eligible voters.
               (5) VERIFICATION OF VOTER REGISTRATION INFORMATION.—
                    (A) REQUIRING PROVISION OF CERTAIN INFORMATION BY
               APPLICANTS.—
                         (i) IN GENERAL.—Except as provided in clause (ii),
                    notwithstanding any other provision of law, an applica-
                    tion for voter registration for an election for Federal
                    office may not be accepted or processed by a State
                    unless the application includes—
                               (I) in the case of an applicant who has been
                         issued a current and valid driver’s license, the
                         applicant’s driver’s license number; or
                               (II) in the case of any other applicant (other
                         than an applicant to whom clause (ii) applies),
                         the last 4 digits of the applicant’s social security
                         number.
                         (ii) SPECIAL RULE FOR APPLICANTS WITHOUT
                    DRIVER’S LICENSE OR SOCIAL SECURITY NUMBER.—If an
                    applicant for voter registration for an election for Fed-
                    eral office has not been issued a current and valid
                    driver’s license or a social security number, the State
                    shall assign the applicant a number which will serve
                    to identify the applicant for voter registration purposes.
                    To the extent that the State has a computerized list
                    in effect under this subsection and the list assigns
                    unique identifying numbers to registrants, the number
                    assigned under this clause shall be the unique identi-
                    fying number assigned under the list.
                         (iii) DETERMINATION OF VALIDITY OF NUMBERS PRO-
                    VIDED.—The State shall determine whether the
                    information provided by an individual is sufficient to
                    meet the requirements of this subparagraph, in accord-
                    ance with State law.
                    (B) REQUIREMENTS FOR STATE OFFICIALS.—
                         (i) SHARING INFORMATION IN DATABASES.—The
                    chief State election official and the official responsible
                    for the State motor vehicle authority of a State shall
                    enter into an agreement to match information in the
                    database of the statewide voter registration system
                    with information in the database of the motor vehicle
                    authority to the extent required to enable each such
                    official to verify the accuracy of the information pro-
                    vided on applications for voter registration.
                         (ii) AGREEMENTS WITH COMMISSIONER OF SOCIAL
                    SECURITY.—The official responsible for the State motor
                    vehicle authority shall enter into an agreement with
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 46 of 65




                                     H. R. 3295—46

                           the Commissioner of Social Security under section
                           205(r)(8) of the Social Security Act (as added by
                           subparagraph (C)).
                           (C) ACCESS TO FEDERAL INFORMATION.—Section 205(r)
                    of the Social Security Act (42 U.S.C. 405(r)) is amended
                    by adding at the end the following new paragraph:
              ‘‘(8)(A) The Commissioner of Social Security shall, upon the
         request of the official responsible for a State driver’s license agency
         pursuant to the Help America Vote Act of 2002—
                    ‘‘(i) enter into an agreement with such official for the pur-
              pose of verifying applicable information, so long as the require-
              ments of subparagraphs (A) and (B) of paragraph (3) are met;
              and
                    ‘‘(ii) include in such agreement safeguards to assure the
              maintenance of the confidentiality of any applicable information
              disclosed and procedures to permit such agency to use the
              applicable information for the purpose of maintaining its
              records.
              ‘‘(B) Information provided pursuant to an agreement under
         this paragraph shall be provided at such time, in such place, and
         in such manner as the Commissioner determines appropriate.
              ‘‘(C) The Commissioner shall develop methods to verify the
         accuracy of information provided by the agency with respect to
         applications for voter registration, for whom the last 4 digits of
         a social security number are provided instead of a driver’s license
         number.
              ‘‘(D) For purposes of this paragraph—
                    ‘‘(i) the term ‘applicable information’ means information
              regarding whether—
                           ‘‘(I) the name (including the first name and any family
                    forename or surname), the date of birth (including the
                    month, day, and year), and social security number of an
                    individual provided to the Commissioner match the
                    information contained in the Commissioner’s records, and
                           ‘‘(II) such individual is shown on the records of the
                    Commissioner as being deceased; and
                    ‘‘(ii) the term ‘State driver’s license agency’ means the
              State agency which issues driver’s licenses to individuals within
              the State and maintains records relating to such licensure.
              ‘‘(E) Nothing in this paragraph may be construed to require
         the provision of applicable information with regard to a request
         for a record of an individual if the Commissioner determines there
         are exceptional circumstances warranting an exception (such as
         safety of the individual or interference with an investigation).
              ‘‘(F) Applicable information provided by the Commission pursu-
         ant to an agreement under this paragraph or by an individual
         to any agency that has entered into an agreement under this
         paragraph shall be considered as strictly confidential and shall
         be used only for the purposes described in this paragraph and
         for carrying out an agreement under this paragraph. Any officer
         or employee or former officer or employee of a State, or any officer
         or employee or former officer or employee of a contractor of a
         State who, without the written authority of the Commissioner,
         publishes or communicates any applicable information in such
         individual’s possession by reason of such employment or position
         as such an officer, shall be guilty of a felony and upon conviction
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 47 of 65




                                      H. R. 3295—47

         thereof shall be fined or imprisoned, or both, as described in section
         208.’’.
                       (D) SPECIAL RULE FOR CERTAIN STATES.—In the case
                  of a State which is permitted to use social security num-
                  bers, and provides for the use of social security numbers,
                  on applications for voter registration, in accordance with
                  section 7 of the Privacy Act of 1974 (5 U.S.C. 552a note),
                  the provisions of this paragraph shall be optional.
             (b) REQUIREMENTS FOR VOTERS WHO REGISTER BY MAIL.—
                  (1) IN GENERAL.—Notwithstanding section 6(c) of the
             National Voter Registration Act of 1993 (42 U.S.C. 1973gg–
             4(c)) and subject to paragraph (3), a State shall, in a uniform
             and nondiscriminatory manner, require an individual to meet
             the requirements of paragraph (2) if—
                       (A) the individual registered to vote in a jurisdiction
                  by mail; and
                       (B)(i) the individual has not previously voted in an
                  election for Federal office in the State; or
                       (ii) the individual has not previously voted in such
                  an election in the jurisdiction and the jurisdiction is located
                  in a State that does not have a computerized list that
                  complies with the requirements of subsection (a).
                  (2) REQUIREMENTS.—
                       (A) IN GENERAL.—An individual meets the require-
                  ments of this paragraph if the individual—
                            (i) in the case of an individual who votes in
                       person—
                                  (I) presents to the appropriate State or local
                            election official a current and valid photo identi-
                            fication; or
                                  (II) presents to the appropriate State or local
                            election official a copy of a current utility bill,
                            bank statement, government check, paycheck, or
                            other government document that shows the name
                            and address of the voter; or
                            (ii) in the case of an individual who votes by mail,
                       submits with the ballot—
                                  (I) a copy of a current and valid photo identi-
                            fication; or
                                  (II) a copy of a current utility bill, bank state-
                            ment, government check, paycheck, or other
                            government document that shows the name and
                            address of the voter.
                       (B) FAIL-SAFE VOTING.—
                            (i) IN PERSON.—An individual who desires to vote
                       in person, but who does not meet the requirements
                       of subparagraph (A)(i), may cast a provisional ballot
                       under section 302(a).
                            (ii) BY MAIL.—An individual who desires to vote
                       by mail but who does not meet the requirements of
                       subparagraph (A)(ii) may cast such a ballot by mail
                       and the ballot shall be counted as a provisional ballot
                       in accordance with section 302(a).
                  (3) INAPPLICABILITY.—Paragraph (1) shall not apply in the
             case of a person—
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 48 of 65




                                  H. R. 3295—48

                    (A) who registers to vote by mail under section 6 of
               the National Voter Registration Act of 1993 (42 U.S.C.
               1973gg–4) and submits as part of such registration either—
                         (i) a copy of a current and valid photo identifica-
                    tion; or
                         (ii) a copy of a current utility bill, bank statement,
                    government check, paycheck, or government document
                    that shows the name and address of the voter;
                    (B)(i) who registers to vote by mail under section 6
               of the National Voter Registration Act of 1993 (42 U.S.C.
               1973gg–4) and submits with such registration either—
                         (I) a driver’s license number; or
                         (II) at least the last 4 digits of the individual’s
                    social security number; and
                    (ii) with respect to whom a State or local election
               official matches the information submitted under clause
               (i) with an existing State identification record bearing the
               same number, name and date of birth as provided in such
               registration; or
                    (C) who is—
                         (i) entitled to vote by absentee ballot under the
                    Uniformed and Overseas Citizens Absentee Voting Act
                    (42 U.S.C. 1973ff–1 et seq.);
                         (ii) provided the right to vote otherwise than in
                    person under section 3(b)(2)(B)(ii) of the Voting Accessi-
                    bility for the Elderly and Handicapped Act (42 U.S.C.
                    1973ee–1(b)(2)(B)(ii)); or
                         (iii) entitled to vote otherwise than in person under
                    any other Federal law.
               (4) CONTENTS OF MAIL-IN REGISTRATION FORM.—
                    (A) IN GENERAL.—The mail voter registration form
               developed under section 6 of the National Voter Registra-
               tion Act of 1993 (42 U.S.C. 1973gg–4) shall include the
               following:
                         (i) The question ‘‘Are you a citizen of the United
                    States of America?’’ and boxes for the applicant to
                    check to indicate whether the applicant is or is not
                    a citizen of the United States.
                         (ii) The question ‘‘Will you be 18 years of age
                    on or before election day?’’ and boxes for the applicant
                    to check to indicate whether or not the applicant will
                    be 18 years of age or older on election day.
                         (iii) The statement ‘‘If you checked ‘no’ in response
                    to either of these questions, do not complete this form.’’.
                         (iv) A statement informing the individual that if
                    the form is submitted by mail and the individual is
                    registering for the first time, the appropriate informa-
                    tion required under this section must be submitted
                    with the mail-in registration form in order to avoid
                    the additional identification requirements upon voting
                    for the first time.
                    (B) INCOMPLETE FORMS.—If an applicant for voter reg-
               istration fails to answer the question included on the mail
               voter registration form pursuant to subparagraph (A)(i),
               the registrar shall notify the applicant of the failure and
               provide the applicant with an opportunity to complete the
               form in a timely manner to allow for the completion of
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 49 of 65




                                     H. R. 3295—49

                  the registration form prior to the next election for Federal
                  office (subject to State law).
                  (5) CONSTRUCTION.—Nothing in this subsection shall be
             construed to require a State that was not required to comply
             with a provision of the National Voter Registration Act of
             1993 (42 U.S.C. 1973gg et seq.) before the date of the enactment
             of this Act to comply with such a provision after such date.
             (c) PERMITTED USE OF LAST 4 DIGITS OF SOCIAL SECURITY
         NUMBERS.—The last 4 digits of a social security number described
         in subsections (a)(5)(A)(i)(II) and (b)(3)(B)(i)(II) shall not be consid-
         ered to be a social security number for purposes of section 7 of
         the Privacy Act of 1974 (5 U.S.C. 552a note).
             (d) EFFECTIVE DATE.—
                  (1) COMPUTERIZED STATEWIDE VOTER REGISTRATION LIST
             REQUIREMENTS.—
                       (A) IN GENERAL.—Except as provided in subparagraph
                  (B), each State and jurisdiction shall be required to comply
                  with the requirements of subsection (a) on and after
                  January 1, 2004.
                       (B) WAIVER.—If a State or jurisdiction certifies to the
                  Commission not later than January 1, 2004, that the State
                  or jurisdiction will not meet the deadline described in
                  subparagraph (A) for good cause and includes in the certifi-
                  cation the reasons for the failure to meet such deadline,
                  subparagraph (A) shall apply to the State or jurisdiction
                  as if the reference in such subparagraph to ‘‘January 1,
                  2004’’ were a reference to ‘‘January 1, 2006’’.
                  (2) REQUIREMENT FOR VOTERS WHO REGISTER BY MAIL.—
                       (A) IN GENERAL.—Each State and jurisdiction shall
                  be required to comply with the requirements of subsection
                  (b) on and after January 1, 2004, and shall be prepared
                  to receive registration materials submitted by individuals
                  described in subparagraph (B) on and after the date
                  described in such subparagraph.
                       (B) APPLICABILITY WITH RESPECT TO INDIVIDUALS.—The
                  provisions of subsection (b) shall apply to any individual
                  who registers to vote on or after January 1, 2003.
         SEC. 304. MINIMUM REQUIREMENTS.
              The requirements established by this title are minimum
         requirements and nothing in this title shall be construed to prevent
         a State from establishing election technology and administration
         requirements that are more strict than the requirements established
         under this title so long as such State requirements are not incon-
         sistent with the Federal requirements under this title or any law
         described in section 906.
         SEC. 305. METHODS OF IMPLEMENTATION LEFT TO DISCRETION OF
                     STATE.
             The specific choices on the methods of complying with the
         requirements of this title shall be left to the discretion of the
         State.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 50 of 65




                                    H. R. 3295—50

                  Subtitle B—Voluntary Guidance
         SEC. 311. ADOPTION OF VOLUNTARY GUIDANCE BY COMMISSION.
              (a) IN GENERAL.—To assist States in meeting the requirements
         of subtitle A, the Commission shall adopt voluntary guidance con-
         sistent with such requirements in accordance with the procedures
         described in section 312.
              (b) DEADLINES.—The Commission shall adopt the recommenda-
         tions under this section not later than—
                   (1) in the case of the recommendations with respect to
              section 301, January 1, 2004;
                   (2) in the case of the recommendations with respect to
              section 302, October 1, 2003; and
                   (3) in the case of the recommendations with respect to
              section 303, October 1, 2003.
              (c) QUADRENNIAL UPDATE.—The Commission shall review and
         update recommendations adopted with respect to section 301 no
         less frequently than once every 4 years.
         SEC. 312. PROCESS FOR ADOPTION.
              The adoption of the voluntary guidance under this subtitle
         shall be carried out by the Commission in a manner that provides
         for each of the following:
                   (1) Publication of notice of the proposed recommendations
              in the Federal Register.
                   (2) An opportunity for public comment on the proposed
              recommendations.
                   (3) An opportunity for a public hearing on the record.
                   (4) Publication of the final recommendations in the Federal
              Register.

                     TITLE IV—ENFORCEMENT
         SEC. 401. ACTIONS BY THE ATTORNEY GENERAL FOR DECLARATORY
                      AND INJUNCTIVE RELIEF.
              The Attorney General may bring a civil action against any
         State or jurisdiction in an appropriate United States District Court
         for such declaratory and injunctive relief (including a temporary
         restraining order, a permanent or temporary injunction, or other
         order) as may be necessary to carry out the uniform and nondiscrim-
         inatory election technology and administration requirements under
         sections 301, 302, and 303.
         SEC. 402. ESTABLISHMENT OF STATE-BASED ADMINISTRATIVE COM-
                     PLAINT PROCEDURES TO REMEDY GRIEVANCES.
             (a) ESTABLISHMENT OF STATE-BASED ADMINISTRATIVE COM-
         PLAINT PROCEDURES TO REMEDY GRIEVANCES.—
                  (1) ESTABLISHMENT OF PROCEDURES AS CONDITION OF
             RECEIVING FUNDS.—If a State receives any payment under a
             program under this Act, the State shall be required to establish
             and maintain State-based administrative complaint procedures
             which meet the requirements of paragraph (2).
                  (2) REQUIREMENTS FOR PROCEDURES.—The requirements of
             this paragraph are as follows:
                       (A) The procedures shall be uniform and nondiscrim-
                  inatory.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 51 of 65




                                    H. R. 3295—51

                      (B) Under the procedures, any person who believes
                 that there is a violation of any provision of title III
                 (including a violation which has occurred, is occurring,
                 or is about to occur) may file a complaint.
                      (C) Any complaint filed under the procedures shall
                 be in writing and notarized, and signed and sworn by
                 the person filing the complaint.
                      (D) The State may consolidate complaints filed under
                 subparagraph (B).
                      (E) At the request of the complainant, there shall
                 be a hearing on the record.
                      (F) If, under the procedures, the State determines that
                 there is a violation of any provision of title III, the State
                 shall provide the appropriate remedy.
                      (G) If, under the procedures, the State determines
                 that there is no violation, the State shall dismiss the com-
                 plaint and publish the results of the procedures.
                      (H) The State shall make a final determination with
                 respect to a complaint prior to the expiration of the 90-
                 day period which begins on the date the complaint is filed,
                 unless the complainant consents to a longer period for
                 making such a determination.
                      (I) If the State fails to meet the deadline applicable
                 under subparagraph (H), the complaint shall be resolved
                 within 60 days under alternative dispute resolution proce-
                 dures established for purposes of this section. The record
                 and other materials from any proceedings conducted under
                 the complaint procedures established under this section
                 shall be made available for use under the alternative dis-
                 pute resolution procedures.
            (b) REQUIRING ATTORNEY GENERAL APPROVAL OF COMPLIANCE
         PLAN FOR STATES NOT RECEIVING FUNDS.—
                 (1) IN GENERAL.—Not later than January 1, 2004, each
            nonparticipating State shall elect—
                      (A) to certify to the Commission that the State meets
                 the requirements of subsection (a) in the same manner
                 as a State receiving a payment under this Act; or
                      (B) to submit a compliance plan to the Attorney Gen-
                 eral which provides detailed information on the steps the
                 State will take to ensure that it meets the requirements
                 of title III.
                 (2) STATES WITHOUT APPROVED PLAN DEEMED OUT OF
            COMPLIANCE.—A nonparticipating State (other than a State
            which makes the election described in paragraph (1)(A)) shall
            be deemed to not meet the requirements of title III if the
            Attorney General has not approved a compliance plan sub-
            mitted by the State under this subsection.
                 (3) NONPARTICIPATING STATE DEFINED.—In this section, a
            ‘‘nonparticipating State’’ is a State which, during 2003, does
            not notify any office which is responsible for making payments
            to States under any program under this Act of its intent to
            participate in, and receive funds under, the program.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 52 of 65




                                    H. R. 3295—52

                TITLE V—HELP AMERICA VOTE
                     COLLEGE PROGRAM
         SEC. 501. ESTABLISHMENT OF PROGRAM.
              (a) IN GENERAL.—Not later than 1 year after the appointment
         of its members, the Election Assistance Commission shall develop
         a program to be known as the ‘‘Help America Vote College Program’’
         (hereafter in this title referred to as the ‘‘Program’’).
              (b) PURPOSES OF PROGRAM.—The purpose of the Program shall
         be—
                   (1) to encourage students enrolled at institutions of higher
              education (including community colleges) to assist State and
              local governments in the administration of elections by serving
              as nonpartisan poll workers or assistants; and
                   (2) to encourage State and local governments to use the
              services of the students participating in the Program.
         SEC. 502. ACTIVITIES UNDER PROGRAM.
              (a) IN GENERAL.—In carrying out the Program, the Commission
         (in consultation with the chief election official of each State) shall
         develop materials, sponsor seminars and workshops, engage in
         advertising targeted at students, make grants, and take such other
         actions as it considers appropriate to meet the purposes described
         in section 501(b).
              (b) REQUIREMENTS FOR GRANT RECIPIENTS.—In making grants
         under the Program, the Commission shall ensure that the funds
         provided are spent for projects and activities which are carried
         out without partisan bias or without promoting any particular
         point of view regarding any issue, and that each recipient is gov-
         erned in a balanced manner which does not reflect any partisan
         bias.
              (c) COORDINATION WITH INSTITUTIONS OF HIGHER EDUCATION.—
         The Commission shall encourage institutions of higher education
         (including community colleges) to participate in the Program, and
         shall make all necessary materials and other assistance (including
         materials and assistance to enable the institution to hold workshops
         and poll worker training sessions) available without charge to any
         institution which desires to participate in the Program.
         SEC. 503. AUTHORIZATION OF APPROPRIATIONS.
             In addition to any funds authorized to be appropriated to the
         Commission under section 210, there are authorized to be appro-
         priated to carry out this title—
                  (1) $5,000,000 for fiscal year 2003; and
                  (2) such sums as may be necessary for each succeeding
             fiscal year.

                TITLE VI—HELP AMERICA VOTE
                        FOUNDATION
         SEC. 601. HELP AMERICA VOTE FOUNDATION.
            (a) IN GENERAL.—Part B of subtitle II of title 36, United States
         Code, is amended by inserting after chapter 1525 the following:
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 53 of 65




                                             H. R. 3295—53

           ‘‘CHAPTER 1526—HELP AMERICA VOTE FOUNDATION
         ‘‘Sec.
         ‘‘152601.   Organization.
         ‘‘152602.   Purposes.
         ‘‘152603.   Board of directors.
         ‘‘152604.   Officers and employees.
         ‘‘152605.   Powers.
         ‘‘152606.   Principal office.
         ‘‘152607.   Service of process.
         ‘‘152608.   Annual audit.
         ‘‘152609.   Civil action by Attorney General for equitable relief.
         ‘‘152610.   Immunity of United States Government.
         ‘‘152611.   Authorization of appropriations.
         ‘‘152612.   Annual report.
         ‘‘§ 152601. Organization
              ‘‘(a) FEDERAL CHARTER.—The Help America Vote Foundation
         (in this chapter, the ‘foundation’) is a federally chartered corpora-
         tion.
              ‘‘(b) NATURE OF FOUNDATION.—The foundation is a charitable
         and nonprofit corporation and is not an agency or establishment
         of the United States Government.
              ‘‘(c) PERPETUAL EXISTENCE.—Except as otherwise provided, the
         foundation has perpetual existence.
         ‘‘§ 152602. Purposes
              ‘‘(a) IN GENERAL.—The purposes of the foundation are to—
                    ‘‘(1) mobilize secondary school students (including students
              educated in the home) in the United States to participate
              in the election process in a nonpartisan manner as poll workers
              or assistants (to the extent permitted under applicable State
              law);
                    ‘‘(2) place secondary school students (including students
              educated in the home) as nonpartisan poll workers or assistants
              to local election officials in precinct polling places across the
              United States (to the extent permitted under applicable State
              law); and
                    ‘‘(3) establish cooperative efforts with State and local elec-
              tion officials, local educational agencies, superintendents and
              principals of public and private secondary schools, and other
              appropriate nonprofit charitable and educational organizations
              exempt from taxation under section 501(a) of the Internal Rev-
              enue Code of 1986 as an organization described in section
              501(c)(3) of such Code to further the purposes of the foundation.
              ‘‘(b) REQUIRING ACTIVITIES TO BE CARRIED OUT ON NON-
         PARTISAN BASIS.—The foundation shall carry out its purposes with-
         out partisan bias or without promoting any particular point of
         view regarding any issue, and shall ensure that each participant
         in its activities is governed in a balanced manner which does
         not reflect any partisan bias.
              ‘‘(c) CONSULTATION WITH STATE ELECTION OFFICIALS.—The
         foundation shall carry out its purposes under this section in con-
         sultation with the chief election officials of the States, the District
         of Columbia, the Commonwealth of Puerto Rico, Guam, American
         Samoa, and the United States Virgin Islands.
         ‘‘§ 152603. Board of directors
              ‘‘(a) GENERAL.—The board of directors is the governing body
         of the foundation.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 54 of 65




                                    H. R. 3295—54

              ‘‘(b) MEMBERS AND APPOINTMENT.—(1) The board consists of
         12 directors, who shall be appointed not later than 60 days after
         the date of the enactment of this chapter as follows:
                    ‘‘(A) Four directors (of whom not more than two may be
              members of the same political party) shall be appointed by
              the President.
                    ‘‘(B) Two directors shall be appointed by the Speaker of
              the House of Representatives.
                    ‘‘(C) Two directors shall be appointed by the Minority
              Leader of the House of Representatives.
                    ‘‘(D) Two directors shall be appointed by the Majority
              Leader of the Senate.
                    ‘‘(E) Two directors shall be appointed by the Minority
              Leader of the Senate.
              ‘‘(2) In addition to the directors described in paragraph (1),
         the chair and ranking minority member of the Committee on House
         Administration of the House of Representatives (or their designees)
         and the chair and ranking minority member of the Committee
         on Rules and Administration of the Senate (or their designees)
         shall each serve as an ex officio nonvoting member of the board.
              ‘‘(3) A director is not an employee of the Federal Government
         and appointment to the board does not constitute appointment
         as an officer or employee of the United States Government for
         the purpose of any law of the United States (except as may other-
         wise be provided in this chapter).
              ‘‘(4) The terms of office of the directors are 4 years.
              ‘‘(5) A vacancy on the board shall be filled in the manner
         in which the original appointment was made.
              ‘‘(c) CHAIR.—The directors shall select one of the directors as
         the chair of the board. The individual selected may not be a current
         or former holder of any partisan elected office or a current or
         former officer of any national committee of a political party.
              ‘‘(d) QUORUM.—The number of directors constituting a quorum
         of the board shall be established under the bylaws of the foundation.
              ‘‘(e) MEETINGS.—The board shall meet at the call of the chair
         of the board for regularly scheduled meetings, except that the
         board shall meet not less often than annually.
              ‘‘(f) REIMBURSEMENT OF EXPENSES.—Directors shall serve with-
         out compensation but may receive travel expenses, including per
         diem in lieu of subsistence, in accordance with sections 5702 and
         5703 of title 5.
              ‘‘(g) LIABILITY OF DIRECTORS.—Directors are not personally
         liable, except for gross negligence.
         ‘‘§ 152604. Officers and employees
              ‘‘(a) APPOINTMENT OF OFFICERS AND EMPLOYEES.—The board
         of directors appoints, removes, and replaces officers and employees
         of the foundation.
              ‘‘(b) STATUS AND COMPENSATION OF EMPLOYEES.—
                    ‘‘(1) IN GENERAL.—Officers and employees of the
              foundation—
                         ‘‘(A) are not employees of the Federal Government
                    (except as may otherwise be provided in this chapter);
                         ‘‘(B) shall be appointed and removed without regard
                    to the provisions of title 5 governing appointments in the
                    competitive service; and
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 55 of 65




                                     H. R. 3295—55

                      ‘‘(C) may be paid without regard to chapter 51 and
                 subchapter III of chapter 53 of title 5.
                 ‘‘(2) AVAILABILITY OF FEDERAL EMPLOYEE RATES FOR
             TRAVEL.—For purposes of any schedules of rates negotiated
             by the Administrator of General Services for the use of
             employees of the Federal Government who travel on official
             business, officers and employees of the foundation who travel
             while engaged in the performance of their duties under this
             chapter shall be deemed to be employees of the Federal Govern-
             ment.
         ‘‘§ 152605. Powers
              ‘‘(a) IN GENERAL.—The foundation may—
                    ‘‘(1) adopt a constitution and bylaws;
                    ‘‘(2) adopt a seal which shall be judicially noticed; and
                    ‘‘(3) do any other act necessary to carry out this chapter.
              ‘‘(b) POWERS AS TRUSTEE.—To carry out its purposes, the
         foundation has the usual powers of a corporation acting as a trustee
         in the District of Columbia, including the power—
                    ‘‘(1) to accept, receive, solicit, hold, administer, and use
              any gift, devise, or bequest, either absolutely or in trust, of
              property or any income from or other interest in property;
                    ‘‘(2) to acquire property or an interest in property by pur-
              chase or exchange;
                    ‘‘(3) unless otherwise required by an instrument of transfer,
              to sell, donate, lease, invest, or otherwise dispose of any prop-
              erty or income from property;
                    ‘‘(4) to borrow money and issue instruments of indebted-
              ness;
                    ‘‘(5) to make contracts and other arrangements with public
              agencies and private organizations and persons and to make
              payments necessary to carry out its functions;
                    ‘‘(6) to sue and be sued; and
                    ‘‘(7) to do any other act necessary and proper to carry
              out the purposes of the foundation.
              ‘‘(c) ENCUMBERED OR RESTRICTED GIFTS.—A gift, devise, or
         bequest may be accepted by the foundation even though it is encum-
         bered, restricted, or subject to beneficial interests of private persons,
         if any current or future interest is for the benefit of the foundation.
              ‘‘(d) CONTRACTS.—The foundation may enter into such contracts
         with public and private entities as it considers appropriate to carry
         out its purposes.
              ‘‘(e) ANNUAL CONFERENCE IN WASHINGTON METROPOLITAN
         AREA.—During each year (beginning with 2003), the foundation
         may sponsor a conference in the Washington, D.C. metropolitan
         area to honor secondary school students and other individuals who
         have served (or plan to serve) as poll workers and assistants and
         who have otherwise participated in the programs and activities
         of the foundation.
         ‘‘§ 152606. Principal office
              ‘‘The principal office of the foundation shall be in the District
         of Columbia unless the board of directors determines otherwise.
         However, the foundation may conduct business throughout the
         States, territories, and possessions of the United States.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 56 of 65




                                                H. R. 3295—56

         ‘‘§ 152607. Service of process
              ‘‘The foundation shall have a designated agent to receive service
         of process for the foundation. Notice to or service on the agent,
         or mailed to the business address of the agent, is notice to or
         service on the foundation.
         ‘‘§ 152608. Annual audit
              ‘‘The foundation shall enter into a contract with an independent
         auditor to conduct an annual audit of the foundation.
         ‘‘§ 152609. Civil action by Attorney General for equitable
                         relief
              ‘‘The Attorney General may bring a civil action in the United
         States District Court for the District of Columbia for appropriate
         equitable relief if the foundation—
                   ‘‘(1) engages or threatens to engage in any act, practice,
              or policy that is inconsistent with the purposes in section
              152602 of this title; or
                   ‘‘(2) refuses, fails, or neglects to carry out its obligations
              under this chapter or threatens to do so.
         ‘‘§ 152610. Immunity of United States Government
              ‘‘The United States Government is not liable for any debts,
         defaults, acts, or omissions of the foundation. The full faith and
         credit of the Government does not extend to any obligation of
         the foundation.
         ‘‘§ 152611. Authorization of appropriations
              ‘‘There are authorized to be appropriated to the foundation
         for carrying out the purposes of this chapter—
                   ‘‘(1) $5,000,000 for fiscal year 2003; and
                   ‘‘(2) such sums as may be necessary for each succeeding
              fiscal year.
         ‘‘§ 152612. Annual report
              ‘‘As soon as practicable after the end of each fiscal year, the
         foundation shall submit a report to the Commission, the President,
         and Congress on the activities of the foundation during the prior
         fiscal year, including a complete statement of its receipts, expendi-
         tures, and investments. Such report shall contain information gath-
         ered from participating secondary school students describing the
         nature of the work they performed in assisting local election officials
         and the value they derived from the experience of educating partici-
         pants about the electoral process.’’.
              (b) CLERICAL AMENDMENT.—The table of chapters for part B
         of subtitle II of title 36, United States Code, is amended by inserting
         after the item relating to chapter 1525 the following new item:
         ‘‘1526. Help America Vote Foundation ..........................................................
                                                                                                     152601’’.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 57 of 65




                                    H. R. 3295—57

         TITLE VII—VOTING RIGHTS OF MILI-
           TARY MEMBERS AND OVERSEAS CITI-
           ZENS
         SEC. 701. VOTING ASSISTANCE PROGRAMS.
              (a) VOTING ASSISTANCE OFFICERS.—Subsection (f) of section
         1566 of title 10, United States Code, as added by section 1602(a)
         of the National Defense Authorization Act for Fiscal Year 2002
         (Public Law 107–107; 115 Stat. 1274), is amended—
                    (1) by striking ‘‘Voting assistance’’ in the first sentence
              and inserting ‘‘(1) Voting assistance’’; and
                    (2) by adding at the end the following new paragraph:
              ‘‘(2) Under regulations and procedures (including directives)
         prescribed by the Secretary, a member of the armed forces appointed
         or assigned to duty as a voting assistance officer shall, to the
         maximum extent practicable, be given the time and resources
         needed to perform the member’s duties as a voting assistance officer
         during the period in advance of a general election when members
         and their dependents are preparing and submitting absentee
         ballots.’’.
              (b) POSTMARKING OF OVERSEAS VOTING MATERIALS.—Sub-
         section (g)(2) of such section is amended by adding at the end
         the following: ‘‘The Secretary shall, to the maximum extent prac-
         ticable, implement measures to ensure that a postmark or other
         official proof of mailing date is provided on each absentee ballot
         collected at any overseas location or vessel at sea whenever the
         Department of Defense is responsible for collecting mail for return
         shipment to the United States. The Secretary shall ensure that
         the measures implemented under the preceding sentence do not
         result in the delivery of absentee ballots to the final destination
         of such ballots after the date on which the election for Federal
         office is held. Not later than the date that is 6 months after
         the date of the enactment of the Help America Vote Act of 2002,
         the Secretary shall submit to Congress a report describing the
         measures to be implemented to ensure the timely transmittal and
         postmarking of voting materials and identifying the persons respon-
         sible for implementing such measures.’’.
              (c) PROVIDING NOTICE OF DEADLINES AND REQUIREMENTS.—
         Such section is amended by adding at the end the following new
         subsection:
              ‘‘(h) NOTICE OF DEADLINES AND REQUIREMENTS.—The Secretary
         of each military department, utilizing the voting assistance officer
         network established for each military installation, shall, to the
         maximum extent practicable, provide notice to members of the
         Armed Forces stationed at that installation of the last date before
         a general Federal election for which absentee ballots mailed from
         a postal facility located at that installation can reasonably be
         expected to be timely delivered to the appropriate State and local
         election officials.’’.
              (d) REGISTRATION AND VOTING INFORMATION FOR MEMBERS AND
         DEPENDENTS.—Such section is further amended by adding at the
         end the following new subsection:
              ‘‘(i) REGISTRATION AND VOTING INFORMATION FOR MEMBERS AND
         DEPENDENTS.—(1) The Secretary of each military department, using
         a variety of means including both print and electronic media, shall,
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 58 of 65




                                    H. R. 3295—58

         to the maximum extent practicable, ensure that members of the
         Armed Forces and their dependents who are qualified to vote have
         ready access to information regarding voter registration require-
         ments and deadlines (including voter registration), absentee ballot
         application requirements and deadlines, and the availability of
         voting assistance officers to assist members and dependents to
         understand and comply with these requirements.
              ‘‘(2) The Secretary of each military department shall make
         the national voter registration form prepared for purposes of the
         Uniformed and Overseas Citizens Absentee Voting Act by the Fed-
         eral Election Commission available so that each person who enlists
         shall receive such form at the time of the enlistment, or as soon
         thereafter as practicable.
              ‘‘(3) Where practicable, a special day or days shall be designated
         at each military installation for the purpose of informing members
         of the Armed Forces and their dependents of election timing, reg-
         istration requirements, and voting procedures.’’.
         SEC. 702. DESIGNATION OF SINGLE STATE OFFICE TO PROVIDE
                    INFORMATION ON REGISTRATION AND ABSENTEE
                    BALLOTS FOR ALL VOTERS IN STATE.
             Section 102 of the Uniformed and Overseas Citizens Absentee
         Voting Act (42 U.S.C. 1973ff–1) is amended—
                  (1) by inserting ‘‘(a) IN GENERAL.—’’ before ‘‘Each State’’;
             and
                  (2) by adding at the end the following new subsection:
             ‘‘(b) DESIGNATION OF SINGLE STATE OFFICE TO PROVIDE
         INFORMATION ON REGISTRATION AND ABSENTEE BALLOT PROCE-
         DURES FOR ALL VOTERS IN STATE.—
                  ‘‘(1) IN GENERAL.—Each State shall designate a single office
             which shall be responsible for providing information regarding
             voter registration procedures and absentee ballot procedures
             to be used by absent uniformed services voters and overseas
             voters with respect to elections for Federal office (including
             procedures relating to the use of the Federal write-in absentee
             ballot) to all absent uniformed services voters and overseas
             voters who wish to register to vote or vote in any jurisdiction
             in the State.
                  ‘‘(2) RECOMMENDATION REGARDING USE OF OFFICE TO
             ACCEPT AND PROCESS MATERIALS.—Congress recommends that
             the State office designated under paragraph (1) be responsible
             for carrying out the State’s duties under this Act, including
             accepting valid voter registration applications, absentee ballot
             applications, and absentee ballots (including Federal write-in
             absentee ballots) from all absent uniformed services voters
             and overseas voters who wish to register to vote or vote in
             any jurisdiction in the State.’’.
         SEC. 703. REPORT ON ABSENTEE BALLOTS TRANSMITTED AND
                    RECEIVED AFTER GENERAL ELECTIONS.
              (a) IN GENERAL.—Section 102 of the Uniformed and Overseas
         Citizens Absentee Voting Act (42 U.S.C. 1973ff–1), as amended
         by section 702, is amended by adding at the end the following
         new subsection:
              ‘‘(c) REPORT ON NUMBER OF ABSENTEE BALLOTS TRANSMITTED
         AND RECEIVED.—Not later than 90 days after the date of each
         regularly scheduled general election for Federal office, each State
         and unit of local government which administered the election shall
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 59 of 65




                                    H. R. 3295—59

         (through the State, in the case of a unit of local government)
         submit a report to the Election Assistance Commission (established
         under the Help America Vote Act of 2002) on the combined number
         of absentee ballots transmitted to absent uniformed services voters
         and overseas voters for the election and the combined number
         of such ballots which were returned by such voters and cast in
         the election, and shall make such report available to the general
         public.’’.
             (b) DEVELOPMENT OF STANDARDIZED FORMAT FOR REPORTS.—
         The Election Assistance Commission, working with the Election
         Assistance Commission Board of Advisors and the Election Assist-
         ance Commission Standards Board, shall develop a standardized
         format for the reports submitted by States and units of local govern-
         ment under section 102(c) of the Uniformed and Overseas Citizens
         Absentee Voting Act (as added by subsection (a)), and shall make
         the format available to the States and units of local government
         submitting such reports.
         SEC. 704. EXTENSION OF PERIOD COVERED BY SINGLE ABSENTEE
                     BALLOT APPLICATION.
              Section 104(a) of the Uniformed and Overseas Citizens Absentee
         Voting Act (42 U.S.C. 1973ff–1), as amended by section 1606(b)
         of the National Defense Authorization Act for Fiscal Year 2002
         (Public Law 107–107; 115 Stat. 1279), is amended by striking
         ‘‘during that year,’’ and all that follows and inserting the following:
         ‘‘through the next 2 regularly scheduled general elections for Fed-
         eral office (including any runoff elections which may occur as a
         result of the outcome of such general elections), the State shall
         provide an absentee ballot to the voter for each such subsequent
         election.’’.
         SEC. 705. ADDITIONAL DUTIES OF PRESIDENTIAL DESIGNEE UNDER
                     UNIFORMED AND OVERSEAS CITIZENS ABSENTEE
                     VOTING ACT.
              (a) EDUCATING ELECTION OFFICIALS ON RESPONSIBILITIES
         UNDER ACT.—Section 101(b)(1) of the Uniformed and Overseas Citi-
         zens Absentee Voting Act (42 U.S.C. 1973ff(b)(1)) is amended by
         striking the semicolon at the end and inserting the following: ‘‘,
         and ensure that such officials are aware of the requirements of
         this Act;’’.
              (b) DEVELOPMENT OF STANDARD OATH FOR USE WITH MATE-
         RIALS.—
                   (1) IN GENERAL.—Section 101(b) of such Act (42 U.S.C.
              1973ff(b)) is amended—
                         (A) by striking ‘‘and’’ at the end of paragraph (5);
                         (B) by striking the period at the end of paragraph
                   (6) and inserting ‘‘; and’’; and
                         (C) by adding at the end the following new paragraph:
                   ‘‘(7) prescribe a standard oath for use with any document
              under this title affirming that a material misstatement of fact
              in the completion of such a document may constitute grounds
              for a conviction for perjury.’’.
                   (2) REQUIRING STATES TO USE STANDARD OATH.—Section
              102(a) of such Act (42 U.S.C. 1973ff–1(b)), as amended by
              section 702, is amended—
                         (A) by striking ‘‘and’’ at the end of paragraph (3);
                         (B) by striking the period at the end of paragraph
                   (4) and inserting ‘‘; and’’; and
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 60 of 65




                                    H. R. 3295—60

                        (C) by adding at the end the following new paragraph:
                  ‘‘(5) if the State requires an oath or affirmation to accom-
             pany any document under this title, use the standard oath
             prescribed by the Presidential designee under section
             101(b)(7).’’.
             (c) PROVIDING STATISTICAL ANALYSIS OF VOTER PARTICIPATION
         FOR BOTH OVERSEAS VOTERS AND ABSENT UNIFORMED SERVICES
         VOTERS.—Section 101(b)(6) of such Act (42 U.S.C. 1973ff(b)(6)) is
         amended by striking ‘‘a general assessment’’ and inserting ‘‘a sepa-
         rate statistical analysis’’.
         SEC. 706. PROHIBITION OF REFUSAL OF VOTER REGISTRATION AND
                     ABSENTEE BALLOT APPLICATIONS ON GROUNDS OF
                     EARLY SUBMISSION.
              (a) IN GENERAL.—Section 104 of the Uniformed and Overseas
         Citizens Absentee Voting Act (42 U.S.C. 1973ff–3), as amended
         by section 1606(b) of the National Defense Authorization Act for
         Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1279), is amended
         by adding at the end the following new subsection:
              ‘‘(e) PROHIBITION OF REFUSAL OF APPLICATIONS ON GROUNDS
         OF EARLY SUBMISSION.—A State may not refuse to accept or process,
         with respect to any election for Federal office, any otherwise valid
         voter registration application or absentee ballot application
         (including the postcard form prescribed under section 101) sub-
         mitted by an absent uniformed services voter during a year on
         the grounds that the voter submitted the application before the
         first date on which the State otherwise accepts or processes such
         applications for that year submitted by absentee voters who are
         not members of the uniformed services.’’.
              (b) EFFECTIVE DATE.—The amendment made by subsection (a)
         shall apply with respect to elections for Federal office that occur
         after January 1, 2004.
         SEC. 707. OTHER REQUIREMENTS TO PROMOTE PARTICIPATION OF
                     OVERSEAS AND ABSENT UNIFORMED SERVICES VOTERS.
             Section 102 of the Uniformed and Overseas Citizens Absentee
         Voting Act (42 U.S.C. 1973ff–1), as amended by the preceding
         provisions of this title, is amended by adding at the end the fol-
         lowing new subsection:
             ‘‘(d) REGISTRATION NOTIFICATION.—With respect to each absent
         uniformed services voter and each overseas voter who submits
         a voter registration application or an absentee ballot request, if
         the State rejects the application or request, the State shall provide
         the voter with the reasons for the rejection.’’.

           TITLE VIII—TRANSITION PROVISIONS
            Subtitle A—Transfer to Commission of
               Functions Under Certain Laws
         SEC. 801. FEDERAL ELECTION CAMPAIGN ACT OF 1971.
             (a) TRANSFER OF FUNCTIONS OF OFFICE OF ELECTION ADMINIS-
         TRATION OF FEDERAL ELECTION COMMISSION.—There are trans-
         ferred to the Election Assistance Commission established under
         section 201 all functions which the Office of Election Administration,
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 61 of 65




                                   H. R. 3295—61

         established within the Federal Election Commission, exercised
         before the date of the enactment of this Act.
             (b) CONFORMING AMENDMENT.—Section 311(a) of the Federal
         Election Campaign Act of 1971 (2 U.S.C. 438(a)) is amended—
                  (1) in paragraph (8), by inserting ‘‘and’’ at the end;
                  (2) in paragraph (9), by striking ‘‘; and’’ and inserting
             a period; and
                  (3) by striking paragraph (10) and the second and third
             sentences.
         SEC. 802. NATIONAL VOTER REGISTRATION ACT OF 1993.
              (a) TRANSFER OF FUNCTIONS.—There are transferred to the
         Election Assistance Commission established under section 201 all
         functions which the Federal Election Commission exercised under
         section 9(a) of the National Voter Registration Act of 1993 (42
         U.S.C. 1973gg–7(a)) before the date of the enactment of this Act.
              (b) CONFORMING AMENDMENT.—Section 9(a) of the National
         Voter Registration Act of 1993 (42 U.S.C. 1973gg–7(a)) is amended
         by striking ‘‘Federal Election Commission’’ and inserting ‘‘Election
         Assistance Commission’’.
         SEC. 803. TRANSFER OF PROPERTY, RECORDS, AND PERSONNEL.
             (a) PROPERTY AND RECORDS.—The contracts, liabilities, records,
         property, and other assets and interests of, or made available in
         connection with, the offices and functions of the Federal Election
         Commission which are transferred by this subtitle are transferred
         to the Election Assistance Commission for appropriate allocation.
             (b) PERSONNEL.—
                  (1) IN GENERAL.—The personnel employed in connection
             with the offices and functions of the Federal Election Commis-
             sion which are transferred by this subtitle are transferred
             to the Election Assistance Commission.
                  (2) EFFECT.—Any full-time or part-time personnel employed
             in permanent positions shall not be separated or reduced in
             grade or compensation because of the transfer under this sub-
             section during the 1-year period beginning on the date of the
             enactment of this Act.
         SEC. 804. EFFECTIVE DATE; TRANSITION.
              (a) EFFECTIVE DATE.—This title and the amendments made
         by this title shall take effect upon the appointment of all members
         of the Election Assistance Commission under section 203.
              (b) TRANSITION.—With the consent of the entity involved, the
         Election Assistance Commission is authorized to utilize the services
         of such officers, employees, and other personnel of the entities
         from which functions have been transferred to the Election Assist-
         ance Commission under this title or the amendments made by
         this title for such period of time as may reasonably be needed
         to facilitate the orderly transfer of such functions.
              (c) NO EFFECT ON AUTHORITIES OF OFFICE OF ELECTION
         ADMINISTRATION PRIOR TO APPOINTMENT OF MEMBERS OF COMMIS-
         SION.—During the period which begins on the date of the enactment
         of this Act and ends on the effective date described in subsection
         (a), the Office of Election Administration of the Federal Election
         Commission shall continue to have the authority to carry out any
         of the functions (including the development of voluntary standards
         for voting systems and procedures for the certification of voting
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 62 of 65




                                     H. R. 3295—62

         systems) which it has the authority to carry out as of the date
         of the enactment of this Act.

              Subtitle B—Coverage of Commission
               Under Certain Laws and Programs
         SEC. 811. TREATMENT OF COMMISSION PERSONNEL UNDER CERTAIN
                      CIVIL SERVICE LAWS.
               (a) COVERAGE UNDER HATCH ACT.—Section 7323(b)(2)(B)(i)(I)
         of title 5, United States Code, is amended by inserting ‘‘or the
         Election Assistance Commission’’ after ‘‘Commission’’.
               (b) EXCLUSION FROM SENIOR EXECUTIVE SERVICE.—Section
         3132(a)(1)(C) of title 5, United States Code, is amended by inserting
         ‘‘or the Election Assistance Commission’’ after ‘‘Commission’’.
         SEC. 812. COVERAGE UNDER INSPECTOR GENERAL ACT OF 1978.
              (a) IN GENERAL.—Section 8G(a)(2) of the Inspector General
         Act of 1978 (5 U.S.C. App.) is amended by inserting ‘‘the Election
         Assistance Commission,’’ after ‘‘Federal Election Commission,’’.
              (b) EFFECTIVE DATE.—The amendment made by subsection (a)
         shall take effect 180 days after the appointment of all members
         of the Election Assistance Commission under section 203.

                    TITLE IX—MISCELLANEOUS
                           PROVISIONS
         SEC. 901. STATE DEFINED.
             In this Act, the term ‘‘State’’ includes the District of Columbia,
         the Commonwealth of Puerto Rico, Guam, American Samoa, and
         the United States Virgin Islands.
         SEC. 902. AUDITS AND REPAYMENT OF FUNDS.
             (a) RECORDKEEPING REQUIREMENT.—Each recipient of a grant
         or other payment made under this Act shall keep such records
         with respect to the payment as are consistent with sound accounting
         principles, including records which fully disclose the amount and
         disposition by such recipient of funds, the total cost of the project
         or undertaking for which such funds are used, and the amount
         of that portion of the cost of the project or undertaking supplied
         by other sources, and such other records as will facilitate an effective
         audit.
             (b) AUDITS AND EXAMINATIONS.—
                  (1) AUDITS AND EXAMINATIONS.—Except as provided in
             paragraph (5), each office making a grant or other payment
             under this Act, or any duly authorized representative of such
             office, may audit or examine any recipient of the grant or
             payment and shall have access for the purpose of audit and
             examination to any books, documents, papers, and records of
             the recipient which in the opinion of the entity may be related
             or pertinent to the grant or payment.
                  (2) RECIPIENTS OF ASSISTANCE SUBJECT TO PROVISIONS OF
             SECTION.—The provisions of this section shall apply to all recipi-
             ents of grants or other payments under this Act, whether
             by direct grant, cooperative agreement, or contract under this
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 63 of 65




                                    H. R. 3295—63

             Act or by subgrant or subcontract from primary grantees or
             contractors under this Act.
                  (3) MANDATORY AUDIT.—In addition to audits conducted
             pursuant to paragraph (1), all funds provided under this Act
             shall be subject to mandatory audit by the Comptroller General
             at least once during the lifetime of the program involved. For
             purposes of an audit under this paragraph, the Comptroller
             General shall have access to books, documents, papers, and
             records of recipients of funds in the same manner as the office
             making the grant or payment involved has access to such
             books, documents, papers, and records under paragraph (1).
                  (4) SPECIAL RULE FOR PAYMENTS BY GENERAL SERVICES
             ADMINISTRATION.—With respect to any grant or payment made
             under this Act by the Administrator of General Services, the
             Election Assistance Commission shall be deemed to be the
             office making the grant or payment for purposes of this section.
                  (5) SPECIAL RULE.—In the case of grants or payments made
             under section 251, audits and examinations conducted under
             paragraph (1) shall be performed on a regular basis (as deter-
             mined by the Commission).
                  (6) SPECIAL RULES FOR AUDITS BY THE COMMISSION.—In
             addition to the audits described in paragraph (1), the Election
             Assistance Commission may conduct a special audit or special
             examination of a recipient described in paragraph (1) upon
             a vote of the Commission.
             (c) RECOUPMENT OF FUNDS.—If the Comptroller General deter-
         mines as a result of an audit conducted under subsection (b) that—
                  (1) a recipient of funds under this Act is not in compliance
             with each of the requirements of the program under which
             the funds are provided; or
                  (2) an excess payment has been made to the recipient
             under the program,
         the recipient shall pay to the office which made the grant or
         payment involved a portion of the funds provided which reflects
         the proportion of the requirements with which the recipient is
         not in compliance, or the extent to which the payment is in excess,
         under the program involved.
         SEC. 903. CLARIFICATION OF ABILITY OF ELECTION OFFICIALS TO
                     REMOVE REGISTRANTS FROM OFFICIAL LIST OF VOTERS
                     ON GROUNDS OF CHANGE OF RESIDENCE.
             Section 8(b)(2) of the National Voter Registration Act of 1993
         (42 U.S.C. 1973gg–6(b)(2)) is amended by striking the period at
         the end and inserting the following: ‘‘, except that nothing in this
         paragraph may be construed to prohibit a State from using the
         procedures described in subsections (c) and (d) to remove an indi-
         vidual from the official list of eligible voters if the individual—
                     ‘‘(A) has not either notified the applicable registrar
                 (in person or in writing) or responded during the period
                 described in subparagraph (B) to the notice sent by the
                 applicable registrar; and then
                     ‘‘(B) has not voted or appeared to vote in 2 or more
                 consecutive general elections for Federal office.’’.
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 64 of 65




                                    H. R. 3295—64
         SEC. 904. REVIEW AND REPORT ON ADEQUACY OF EXISTING ELEC-
                     TORAL FRAUD STATUTES AND PENALTIES.
              (a) REVIEW.—The Attorney General shall conduct a review of
         existing criminal statutes concerning election offenses to
         determine—
                   (1) whether additional statutory offenses are needed to
              secure the use of the Internet for election purposes; and
                   (2) whether existing penalties provide adequate punish-
              ment and deterrence with respect to such offenses.
              (b) REPORT.—The Attorney General shall submit a report to
         the Committees on the Judiciary of the Senate and House of Rep-
         resentatives, the Committee on Rules and Administration of the
         Senate, and the Committee on House Administration of the House
         of Representatives on the review conducted under subsection (a)
         together with such recommendations for legislative and administra-
         tive action as the Attorney General determines appropriate.
         SEC. 905. OTHER CRIMINAL PENALTIES.
              (a) CONSPIRACY TO DEPRIVE VOTERS OF A FAIR ELECTION.—
         Any individual who knowingly and willfully gives false information
         in registering or voting in violation of section 11(c) of the National
         Voting Rights Act of 1965 (42 U.S.C. 1973i(c)), or conspires with
         another to violate such section, shall be fined or imprisoned, or
         both, in accordance with such section.
              (b) FALSE INFORMATION IN REGISTERING AND VOTING.—Any
         individual who knowingly commits fraud or knowingly makes a
         false statement with respect to the naturalization, citizenry, or
         alien registry of such individual in violation of section 1015 of
         title 18, United States Code, shall be fined or imprisoned, or both,
         in accordance with such section.
         SEC. 906. NO EFFECT ON OTHER LAWS.
              (a) IN GENERAL.—Except as specifically provided in section
         303(b) of this Act with regard to the National Voter Registration
         Act of 1993 (42 U.S.C. 1973gg et seq.), nothing in this Act may
         be construed to authorize or require conduct prohibited under any
         of the following laws, or to supersede, restrict, or limit the applica-
         tion of such laws:
                   (1) The Voting Rights Act of 1965 (42 U.S.C. 1973 et
              seq.).
                   (2) The Voting Accessibility for the Elderly and Handi-
              capped Act (42 U.S.C. 1973ee et seq.).
                   (3) The Uniformed and Overseas Citizens Absentee Voting
              Act (42 U.S.C. 1973ff et seq.).
                   (4) The National Voter Registration Act of 1993 (42 U.S.C.
              1973gg et seq.).
                   (5) The Americans with Disabilities Act of 1990 (42 U.S.C.
              12101 et seq.).
                   (6) The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).
Case 6:21-cv-00043-ADA-JCM Document 6-3 Filed 01/21/21 Page 65 of 65




                                    H. R. 3295—65

              (b) NO EFFECT ON PRECLEARANCE OR OTHER REQUIREMENTS
         UNDER VOTING RIGHTS ACT.—The approval by the Administrator
         or the Commission of a payment or grant application under title
         I or title II, or any other action taken by the Commission or
         a State under such title, shall not be considered to have any
         effect on requirements for preclearance under section 5 of the Voting
         Rights Act of 1965 (42 U.S.C. 1973c) or any other requirements
         of such Act.




                                   Speaker of the House of Representatives.




                               Vice President of the United States and
                                                    President of the Senate.
